Exhibit 10.1

EXECUTION VERSION

THIS RESTRUCTURING SUPPORT AND LOCK-UP AGREEMENT IS NOT AN OFFER WITH RESPECT TO
ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE
MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION
WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE
BANKRUPTCY CODE. NOTHING CONTAINED IN THIS RESTRUCTURING SUPPORT AGREEMENT SHALL
BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE AGREEMENT
EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON ANY OF THE
PARTIES HERETO.

RESTRUCTURING SUPPORT AND LOCK-UP AGREEMENT

This Restructuring Support and Lock-Up Agreement (including all exhibits and
schedules attached hereto and in accordance with Section 2, this “Agreement”)1
is made and entered into as of May 11, 2016, by and among the following parties
(each of the foregoing described in sub-clauses (i) through (iii), a “Party”
and, collectively, the “Parties”):

 

  i. SandRidge and its direct and indirect subsidiaries listed on the signature
pages hereto (collectively, the “Debtors”);

 

  ii. the undersigned lenders that hold Claims against the Debtors under the
First Lien Credit Agreement, including a Permitted Transferee (as defined below)
of such claims in accordance with Section 6 of this Agreement (such claims, the
“First Lien Credit Agreement Claims” and, collectively, the “Consenting First
Lien Creditors”);

 

  iii. the undersigned holders or investment advisors or managers of
discretionary accounts that hold claims against the Debtors under the Second
Lien Notes issued pursuant to the Second Lien Notes Indenture, including a
Permitted Transferee (as defined below) of such claims in accordance with
Section 6 of this Agreement (such claims, the “Second Lien Note Claims,”
collectively, the “Consenting Second Lien Creditors”); and

 

  iv. the undersigned holders or investment advisors or managers of
discretionary accounts that hold claims against the Debtors under the Unsecured
Senior Notes issued pursuant to the Unsecured Senior Notes Indentures, including
a Permitted Transferee (as defined below) of such claims in accordance with
Section 6 of this Agreement (such claims, the “Unsecured Senior Note Claims,”
and, collectively, the “Consenting Unsecured Creditors”), and together with the
Consenting First Lien Creditors and the Consenting Second Lien Creditors, the
“Consenting Creditors”).

RECITALS

WHEREAS, the Debtors and the Consenting Creditors have negotiated certain
restructuring and recapitalization transactions with respect to the Debtors’
capital structure, including the Debtors’ respective obligations under the First
Lien Credit Agreement, the Second Lien Notes, and the Unsecured Senior Notes;
and

 

 

1  Capitalized terms used but not otherwise defined herein have the meaning
ascribed to such terms in the term sheet attached hereto as Exhibit A (the “Term
Sheet”), subject to Section 2 hereof.



--------------------------------------------------------------------------------

WHEREAS, the Debtors intend to commence voluntary reorganization cases
(the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code,
11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), in the United States Bankruptcy
Court in which the Chapter 11 Cases are commenced (the “Bankruptcy Court”) to
effect the restructuring through a prenegotiated chapter 11 plan of
reorganization (as may be amended or supplemented from time to time in
accordance with the terms of this Agreement, including all exhibits, schedules,
supplements, appendices, annexes and attachments thereto, the “Plan”), all of
which shall be on the terms and conditions described in this Agreement (such
transactions, the “Restructuring Transactions”).

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

AGREEMENT

Section 1. Agreement Effective Date. This Agreement shall become effective and
binding upon the Debtors and a Party, at 12:00 a.m., prevailing Eastern Time, on
the first date on which: (a)(i) the Debtors and such Party shall have executed
and delivered counterpart signature pages of this Agreement to each other and
(ii) either: (A) where such Party is a Consenting First Lien Creditor, holders
of at least 66 2/3% of the aggregate outstanding principal amount of the First
Lien Credit Agreement Claims (determined without regard to any claims held by a
person or entity that is an “insider” as that term is defined in section 101(31)
of the Bankruptcy Code) shall have executed and delivered to the Debtors
counterpart signature pages of this Agreement and the Debtors shall have
indefeasibly paid the First Lien Credit Agreement Claims in the amount of $40
million; (B) where such Party is a Consenting Second Lien Creditor, holders of
at least 50.1% of the outstanding principal amount of the Second Lien Note
Claims (in each case determined without regard to any claims held by a person or
entity that is an “insider” as that term is defined in section 101(31) of the
Bankruptcy Code) shall have executed and delivered to the Debtors counterpart
signature pages of this Agreement; or (C) where such Party is a Consenting
Unsecured Creditor, holders of at least 50.1% of the outstanding principal
amount of the Unsecured Senior Note Claims (in each case determined without
regard to any claims held by a person or entity that is an “insider” as that
term is defined in section 101(31) of the Bankruptcy Code) shall have executed
and delivered to the Debtors counterpart signature pages of this Agreement;
(b) such Party shall have extended the cleansing date in such Party’s
non-disclosure agreements, if any, through and including four business days
after the Agreement Effective Date; and (c) the Debtors have given notice to
such Party and its counsel in accordance with Section 14.09 hereof that each of
the foregoing conditions set forth in this Section 1, in each case, has been
satisfied and this Agreement is effective; in each instance, on or before
May 11, 2016 (such date, the “Agreement Effective Date”). For the avoidance of
doubt, the obligations and rights of the Consenting Creditors and the Debtors
described in this Agreement shall apply to any claims acquired by any Consenting
Creditors in accordance with the Restructuring Transactions.

 

2



--------------------------------------------------------------------------------

Section 2. Exhibits Incorporated by Reference. Each of the exhibits and
schedules attached hereto is expressly incorporated herein and made a part of
this Agreement, and all references to this Agreement shall include the exhibits.
In the event of any inconsistency between this Agreement (without reference to
the exhibits) and the exhibits, this Agreement (without reference to the
exhibits) shall govern; provided, however, that this Agreement (without
reference to the exhibits) may be interpreted with reference to the definitions
set forth in the exhibits, to the extent such terms are used herein.

Section 3. Definitive Documentation.

(a) The definitive documents and agreements (collectively, the “Restructuring
Documents”) governing the Restructuring Transactions shall consist of every
order entered by the Bankruptcy Court and every pleading, motion, proposed
order, or document (but not including any notices, except as otherwise set forth
in this section) filed by the Debtors at any point prior to the Termination Date
related to the Restructuring Transactions, including without limitation:

(i) the Plan;

(ii) the Confirmation Order and pleadings in support of entry of the
Confirmation Order;

(iii) the Disclosure Statement, the other solicitation materials in respect of
the Plan (such materials, collectively, the “Solicitation Materials”), the
motion to approve the Disclosure Statement, and the order entered by the
Bankruptcy Court approving the Disclosure Statement and Solicitation Materials
as containing, among other things, “adequate information” as required by section
1125 of the Bankruptcy Code (the “Disclosure Statement Order”);

(iv) all other documents that will comprise the Plan Supplement, except as
provided herein;

(v) the Cash Collateral Orders and the motion to approve the Cash Collateral
Orders;

(vi) the first-day pleadings identified on Schedule 1 attached hereto and any
other customary first-day pleadings that the Debtors determine are necessary or
desirable to file (the “First Day Pleadings”) and all orders sought pursuant
thereto;

(vii) any documents or agreements for any exit facility, including the New First
Lien Exit Facility, including, without limitation, a credit agreement and an
intercreditor agreement governing the New First Lien Exit Facility and the New
Convertible Debt;

(viii) any documents or agreements for the governance of the Reorganized Debtors
following the conclusion of the Chapter 11 Cases, including any shareholders’
agreements and certificates of incorporation; and

(ix) any documents or agreements for the Management Incentive Plan and any new
employment contracts for current employees of the Debtors.

 

3



--------------------------------------------------------------------------------

(b) The Restructuring Documents remain subject to negotiation and completion and
shall, upon completion, contain terms, conditions, representations, warranties,
and covenants consistent with the terms of this Agreement, including the forms
of each exhibit annexed to the Term Sheet, and shall otherwise be in form and
substance reasonably acceptable to each of the Debtors and the Required
Consenting Creditors; provided that the Restructuring Documents set forth in
Section 3(v), (vii), (viii), (ix), and (iv), to the extent such documents relate
to (vii), (viii), or (ix), shall be deemed acceptable to the Required Senior
Unsecured Creditors if in form and substance reasonably acceptable only to each
of the Debtors, the Required First Lien Creditors, and the Required Second Lien
Creditors. As used herein, the term “Required Consenting Creditors” means, at
any relevant time, Consenting Creditors holding more than 50% by principal
amount outstanding of the First Lien Credit Agreement Claims held by the
Consenting Creditors (the “Required First Lien Creditors”), Consenting Creditors
holding more than 50% by principal amount outstanding of the Second Lien Note
Claims held by the Consenting Creditors (the “Required Second Lien Creditors”),
and Consenting Creditors holding more than 50% by principal amount outstanding
of the Unsecured Senior Note Claims held by the Consenting Creditors (the
“Required Senior Unsecured Creditors”).

(c) The Required Second Lien Creditors and their counsel shall use commercially
reasonable efforts to consult and, if applicable and reasonably practicable,
obtain a vote from, all Consenting Second Lien Creditors on any matters
requiring input or a vote from holders of Second Lien Note Claims, provided,
however, that nothing herein shall be deemed to require the waiver of legal
privilege by holders of Second Lien Note Claims represented as an ad hoc group
by counsel.

(d) The Required Senior Unsecured Creditors and their counsel shall use
commercially reasonable efforts to consult and, if applicable and reasonably
practicable, obtain a vote from, all Consenting Unsecured Creditors on any
matters requiring input or a vote from holders of Unsecured Senior Note Claims,
provided, however, that nothing herein shall be deemed to require the waiver of
legal privilege by holders of Unsecured Senior Note Claims represented as an ad
hoc group by counsel.

(e) The Debtors and the Consenting Creditors will coordinate and consult with
each other regarding the filing and prosecution of claims objections to General
Unsecured Claims, and the Consenting Creditors shall be entitled to file and
prosecute any such objections to General Unsecured Claims.

(f) The Debtors will use commercially reasonable efforts to provide draft copies
of the Restructuring Documents that the Debtors intend to file with the
Bankruptcy Court to counsel to the Required Consenting Creditors at least two
(2) business days before the date on which Debtors intend to file such documents
or as soon as reasonably practicable thereafter.

Section 4. Milestones. The following milestones (the “Milestones”) shall apply
to this Agreement, unless extended or agreed to in writing by counsel to the
Required Consenting Creditors and the Debtors:

(a) the Petition Date shall have occurred no later than May 31, 2016;

 

4



--------------------------------------------------------------------------------

(b) no later than one day after the Petition Date, the Debtors shall file the
motion to approve the Cash Collateral Orders;

(c) no later than 5 days after the Petition Date, the Bankruptcy Court shall
have entered a Cash Collateral Order on an interim basis;

(d) no later than 30 days after the Petition Date, the Debtors shall file the
Plan, the Disclosure Statement, and the motion to approve the Disclosure
Statement;

(e) no later than 45 days after the Petition Date, the Bankruptcy Court shall
have entered the final Cash Collateral Order;

(f) no later than 100 days after the Petition Date, the Bankruptcy Court shall
have entered the Disclosure Statement Order;

(g) no later than 200 days after the Petition Date, the Bankruptcy Court shall
have entered the Confirmation Order; and

(h) no later than 225 days after the Petition Date, the Effective Date shall
have occurred.

Section 5. Commitments Regarding the Restructuring Transactions.

5.01. Commitment of the Consenting Creditors.

(a) During the period beginning on the Agreement Effective Date and ending on a
Termination Date (as defined in Section 11.06) (such period, the “Effective
Period”):

(i) each of the Consenting Creditors agrees that it shall, subject to the
receipt by such Consenting Creditor of the Disclosure Statement and the
Solicitation Materials, in each case, approved by the Bankruptcy Court as
containing “adequate information” as such term is defined in section 1125 of the
Bankruptcy Code:

(A) vote each of its claims against the Debtors (including each of its First
Lien Credit Agreement Claims, Second Lien Note Claims, and Unsecured Senior Note
Claims, and any other claims against the Debtors) (such claims, collectively,
the “Debtor Claims”) to accept the Plan by delivering its duly executed and
completed ballot(s) accepting the Plan on a timely basis following the
commencement of the solicitation and its actual receipt of the Solicitation
Materials and ballot; and

(B) not change or withdraw (or cause to be changed or withdrawn) such vote,
provided, however, that such vote may be revoked (and, upon such revocation,
deemed void ab initio) by such Consenting Creditor at any time if this Agreement
is terminated with respect to such Consenting Creditor (it being understood by
the Parties that any modification of the Plan that results in a termination of
this Agreement pursuant to Section 11 hereof shall entitle such Consenting
Creditor to an opportunity to change its vote in accordance with section 1127(d)
of the Bankruptcy Code, and the Solicitation Materials with respect to the Plan
shall be consistent with this proviso);

 

5



--------------------------------------------------------------------------------

(i) each Consenting Creditor further agrees that it shall not directly or
indirectly (A) object to, delay, impede, or take any other action to interfere
with the acceptance, implementation, or consummation of the Restructuring
Transactions, (B) propose, file, support, or vote for any Alternative
Transaction, or (C) direct the First Lien Credit Agreement Agent, the Second
Lien Notes Trustee, and/or the Unsecured Senior Notes Trustee (as applicable) to
take any action contemplated in (A) or (B) of this Section 5.01(a)(i); provided,
that, after 225 days following the Petition Date, this clause 5.01(a)(i) shall
not bind Paulson & Co., Inc., on behalf of itself and the funds it manages
(“Paulson”), solely in its capacity as a Holder of Interests in the Debtors,
with respect to such Interest(s);

(ii) upon the commencement by the Debtors of the Chapter 11 Cases, the automatic
stay is invoked and each Consenting Creditor agrees that, except to the extent
expressly contemplated under the Plan, the Cash Collateral Order, or this
Agreement, it will not, and will not direct the First Lien Credit Agreement
Agent, the Second Lien Notes Trustee, and/or the Unsecured Senior Notes Trustee
(as applicable) to exercise any right or remedy for the enforcement, collection,
or recovery of any of the Debtor Claims, and any other claims against any direct
or indirect subsidiaries of the Debtors that are not Debtors; provided, however,
that nothing in this Agreement shall limit the right of any party hereto to
exercise any right or remedy provided under the Cash Collateral Order, the
Confirmation Order, or any other Restructuring Document; and

(iii) each of the Consenting First Lien Creditors and First Lien Credit
Agreement Agent agrees that it shall not take any action to exercise any
remedies with respect to the Swap Contracts or the Treasury Management Services
Agreements (each as defined in the First Lien Credit Agreement), unless
otherwise agreed by the Debtors and such Consenting First Lien Credit Agreement
Lender.

(b) The foregoing sub-clause (a) of this Section 5 will not limit any of the
following Consenting Creditor rights:

(i) under any applicable bankruptcy, insolvency, foreclosure or similar
proceeding, including, without limitation, appearing as a party in interest in
any matter to be adjudicated in order to be heard concerning any matter arising
in the Chapter 11 Cases, in each case provided that such appearance and the
positions advocated in connection therewith are not inconsistent with this
Agreement and do not hinder, delay, or prevent consummation of the Restructuring
Transactions; provided, that, after 225 days following the Petition Date, this
clause 5.01(b)(i) shall not bind Paulson, solely in its capacity as a Holder of
Interests in the Debtors, with respect to such Interest(s);

(ii) under any applicable credit agreement, indenture, other loan document, or
applicable law, or constitute a waiver or amendment of any provision thereof
provided that such rights are not inconsistent with the terms of this Agreement
solely during the time in which this Agreement is in effect;

(iii) to take or direct any action relating to maintenance, protection, or
preservation of any collateral provided that such action is not inconsistent
with this Agreement;

 

6



--------------------------------------------------------------------------------

(iv) to purchase, sell or enter into any transactions in connection with the
First Lien Credit Agreement Claims, Second Lien Note Claims, or Unsecured Senior
Note Claims, subject to the terms hereof;

(v) to consult with other Consenting Creditors, the Debtors, or any other party
in interest in the Chapter 11 Cases; or

(vi) to enforce any right, remedy, condition, consent or approval requirement
under this Agreement or any of the Restructuring Documents.

5.02. Commitment of the Debtors.

(a) During the Effective Period, the Debtors, jointly and severally, agree to:

(i) do all things reasonably necessary and proper to: (A) obtain orders of the
Bankruptcy Court in respect of the Restructuring Transactions, including
obtaining entry of the Cash Collateral Orders and the Confirmation Order;
(B) prosecute and defend any appeals related to the Cash Collateral Orders
and/or the Confirmation Order; (C) support and consummate the Restructuring
Transactions in accordance with this Agreement, including the good faith
negotiation, preparation and filing within the time frame provided herein of the
Restructuring Documents; (D) execute and deliver any other required agreements
to effectuate and consummate the Restructuring Transactions; (E) obtain any and
all required regulatory and/or third-party approvals for the Restructuring
Transactions; (F) complete the Restructuring Transactions within the time frame
provided herein, including complying with each Milestone set forth in this
Agreement, to the extent compliance is not waived by the Required Consenting
Creditors; and (G) operate their business in the ordinary course, taking into
account the Restructuring Transactions;

(ii) not object to, delay, impede, or take any other action that is inconsistent
with, or is intended or is likely to interfere with, acceptance or
implementation of the Restructuring Transactions;

(iii) not seek to amend or modify, or file a pleading seeking authority to amend
or modify, the Restructuring Documents in a manner that is inconsistent with
this Agreement;

(iv) not file any pleading inconsistent with the Restructuring Transactions or
the terms of this Agreement;

(v) not file any pleading seeking entry of an order and timely file a formal
objection to any motion filed by any other party with the Bankruptcy Court by
any Person seeking the entry of an order (1) directing the appointment of an
examiner with expanded powers or a trustee, (2) converting the Chapter 11 Cases
to cases under chapter 7 of the Bankruptcy Code, (3) dismissing the Chapter 11
Cases or (4) for relief that (x) is inconsistent with this Agreement in any
respect or (y) would, or would reasonably be expected to, frustrate the purposes
of this Agreement, including by preventing the consummation of the Restructuring
Transactions;

 

7



--------------------------------------------------------------------------------

(vi) timely file a formal objection to any motion filed with the Bankruptcy
Court by any Person seeking the entry of an order modifying or terminating the
Debtors’ exclusive right to file and/or solicit acceptances of a plan of
reorganization;

(vii) timely file a formal written response in opposition to any objection filed
with the Bankruptcy Court by any Person with respect to entry of any of the Cash
Collateral Orders or with respect to any of the adequate protection granted to
the Consenting Creditors pursuant to any of the Cash Collateral Orders;

(viii) provide to the Consenting Creditors’ advisors, and direct their
employees, officers, advisors and other representatives to provide the
Consenting Creditors’ advisors, subject to applicable law, (1) reasonable access
(without any material disruption to the conduct of the Debtors’ businesses)
during normal business hours to the Debtors’ books, records and facilities,
(2) reasonable access to the management and advisors of the Debtors for the
purposes of evaluating the Debtors’ assets, liabilities, operations, businesses,
finances, strategies, prospects and affairs, (3) reasonably timely responses to
all reasonable diligence requests, and (4) reasonable information with respect
to all material executory contracts and unexpired leases of the Debtors;

(ix) (a) use commercially reasonable efforts to seek to estimate the amount of
contingent, unliquidated, and/or disputed General Unsecured Claims for
distribution purposes, (b) obtain other relief from the Court in the event that
failure to do so would materially delay distributions to Holders of General
Unsecured Claims under the Plan, and (c) to the extent it cannot be determined
at the confirmation hearing whether General Unsecured Claims (excluding
Unsecured Notes Claims) exceed the GUC Cap, the Debtors shall receive at the
confirmation hearing an order of the Court providing for reserves for
contingent, unliquidated, and/or disputed General Unsecured Claims in an amount
that, together with all undisputed, liquidated and non-contingent claims
(excluding Unsecured Notes Claims), does not exceed the GUC Cap;

(x) comply with the following covenants:

 

  (A) Capital expenditures (other than those pertaining to maintenance and as
required by applicable regulations) may not be incurred unless the Debtors hold
cash in an amount equal to or greater than (I) the minimum exit liquidity set
forth in the First Lien Exit Facility term sheet plus (II) $75 million;

 

  (B) Cumulative Capital expenditures (exclusive of capitalized general and
administrative (“G&A”) expenses) for fiscal year 2016 shall not exceed:
(I) $120.4 million for the six months ending June 30, 2016, (II) $191.2 million
for the nine months ending September 30, 2016, and (III) $258.0 million for the
twelve months ending December 31, 2016; and

 

8



--------------------------------------------------------------------------------

  (C) Cumulative G&A expenses on a GAAP basis, including capitalized G&A but
excluding: (I) any employee performance compensation bonuses awarded pursuant to
the Debtors’ 2016 employee incentive plan and (II) extraordinary legal,
regulatory and other non-recurring costs (including professional fees and
expenses associated with the restructuring) for fiscal year 2016 shall not
exceed: (I) $57.1 million for the six months ending June 30, 2016, (II) $81.6
million for the nine months ending September 30, 2016, and (III) $106.2 million
for the twelve months ending December 31, 2016;

(xi) pay the reasonable and documented fees and expenses of the First Lien
Credit Agreement Agent, the First Lien Credit Agreement Lenders, and the
Consenting Creditors (including the reasonable and documented fees and expenses
of the ad hoc group of holders of Second Lien Notes and ad hoc group of holders
of Unsecured Senior Notes) (i) invoiced and outstanding as of the Petition Date
in advance of the Petition Date and (ii) thereafter, in the manner, and to the
extent, provided for in the Cash Collateral Orders;

(xii) comply in all material respects with the Cash Collateral Orders; and

(xiii) subject to applicable law and privileges, promptly notify the Consenting
Creditors of any material governmental or third party complaints, litigations,
investigations or hearings.

(b) If any Debtor, directly or indirectly, through any of its representatives or
advisors, receives a bona fide proposal for an Alternative Transaction from any
third party (who has not withdrawn such proposal) and such Debtor has determined
in good faith that such Alternative Transaction is, or after reasonable
commercial negotiations may be, higher or otherwise better than the
Restructuring Transactions, then such Debtor shall, subject to the
confidentiality restrictions applicable to such Debtor, within two business days
of making such determination, notify counsel to the First Lien Credit Agreement
Agent, counsel to the Consenting Second Lien Creditors, and counsel to the
Consenting Unsecured Creditors of the receipt of such proposal, with such notice
to include the material terms thereof, including the identity of the Person or
group of Persons involved.

(c) Notwithstanding anything to the contrary herein, nothing in this Agreement
shall require the board of directors, board of managers, directors, managers, or
officers or any other fiduciary of a Debtor to take any action, or to refrain
from taking any action, with respect to the Restructuring Transactions to the
extent such person or persons determines, based on the advice of counsel, that
taking such action, or refraining from taking such action, as applicable, would
be inconsistent with applicable law or its fiduciary obligations under
applicable law; provided, however, that it is agreed that any such action that
results in a termination of this Agreement in accordance with the terms hereof
shall be subject to the provisions set forth in Section 11 hereof.

 

9



--------------------------------------------------------------------------------

Section 6. Transfer of Securities.

(a) During the Effective Period, no Consenting Creditor shall sell, use, pledge,
assign, transfer, permit the participation in, or otherwise dispose of any
ownership (including any beneficial ownership2) in the Debtor Claims (each, a
“Transfer”) to any affiliated or unaffiliated party, including any party in
which it may hold a direct or indirect beneficial interest, unless it satisfies
all of the following requirements (a transferee that satisfies such
requirements, a “Permitted Transferee,” and such Transfer, a “Permitted
Transfer”):

(i) the intended transferee is another Consenting Creditor or executes a
transfer agreement in the form attached hereto as Exhibit B (a “Transfer
Agreement”) before or concurrently with the closing of such Transfer (it being
understood that any Transfer shall not be effective as against the Debtors until
notification of such Transfer and a copy of the executed Transfer Agreement is
received by counsel to the Debtors, in each case, on the terms set forth herein,
within three (3) business days of such Transfer); and

(ii) the Transfer shall not, in the reasonable business judgment of the Debtors
and their legal and tax advisors, adversely affect the Debtors’ ability to
obtain the regulatory consents or approval necessary to effectuate the
Restructuring Transactions.

(b) By acknowledgment of written notice of the relevant Transfer in accordance
with Section 6(a)(i), or five (5) business days after a copy of any Joinder is
provided to the Debtors, the Debtors shall be deemed to (i) consent to the
Transfer absent objection during such five (5) business day notice period and
(ii) have acknowledged that their future obligations arising after the date of
the Transfer to the Consenting Creditor hereunder shall be deemed to constitute
obligations in favor of the relevant transferee as a Consenting Creditor
hereunder.

(c) Notwithstanding Section 6(a) or (b), a Qualified Marketmaker3 that acquires
any Debtor Claims subject to this Agreement with the purpose and intent of
acting as a Qualified Marketmaker for such Debtor Claims, shall not be required
to execute and deliver to counsel a Transfer Agreement in respect of such Debtor
Claims if (A) such Qualified Marketmaker subsequently transfers such Debtor
Claims (by purchase, sale, assignment, participation, or otherwise) within three
(3) business days of its acquisition to a transferee that is an entity that is
not an affiliate, affiliated fund, or affiliated entity with a common investment
advisor; (B) the transferee otherwise is a Permitted Transferee (including, for
the avoidance of doubt, the requirement that such transferee execute a Transfer
Agreement); and (C) the transfer otherwise is a Permitted Transfer. To the
extent that a Consenting Creditor is acting in its capacity as a Qualified
Marketmaker, it may transfer (by purchase, sale, assignment, participation or
otherwise) any right, title or interest in Debtor Claims that the Qualified
Marketmaker acquires from a holder of the Debtor Claims who is not a Consenting
Creditor without the requirement that the transferee be a Permitted Transferee.

 

 

2  As used herein, the term “beneficial ownership” means the direct or indirect
economic ownership of, and/or the power, whether by contract or otherwise, to
direct the exercise of the voting rights and the disposition of, the Debtor
Claims or the right to acquire such claims or interests.

3  As used herein, the term “Qualified Marketmaker” means an entity that
(a) holds itself out to the public or the applicable private markets as standing
ready in the ordinary course of business to purchase from customers and sell to
customers claims of the Debtors (or enter with customers into long and short
positions in claims against the Debtors), in its capacity as a dealer or market
maker in claims against the Debtors and (b) is, in fact, regularly in the
business of making a market in claims against issuers or borrowers (including
debt securities or other debt).

 

10



--------------------------------------------------------------------------------

(d) This Agreement shall in no way be construed to preclude the Consenting
Creditors from acquiring additional Debtor Claims; provided, however, that (i)
any Consenting Creditor that acquires additional Debtor Claims, as applicable,
after the Agreement Effective Date shall make commercially reasonable efforts to
notify the Debtors of such acquisition, within a reasonable period of time
following such acquisition, including the amount of such acquisition, which
notice shall be deemed to be provided by the filing of a statement with the
Bankruptcy Court as required by Rule 2019 of the Federal Rules of Bankruptcy
Procedure including revised holdings information for such Consenting Creditor
and (ii) such additional Debtor Claims shall automatically and immediately upon
acquisition by a Consenting Creditor, as applicable, be deemed subject to the
terms of this Agreement (regardless of when or whether notice of such
acquisition is given to the Debtors or counsel to the Consenting Creditors).

(e) This Section 6 shall not impose any obligation on any Debtor to issue any
“cleansing letter” or otherwise publicly disclose information for the purpose of
enabling a Consenting Creditor to Transfer any Debtor Claims. Notwithstanding
anything to the contrary in this Section 6, to the extent the Debtors and
another Party have entered into a separate agreement with respect to the
issuance of a “cleansing letter” or other public disclosure of information in
connection with any proposed Restructuring Transactions (each such executed
agreement, a “Confidentiality Agreement”), the terms of such Confidentiality
Agreement shall continue to apply and remain in full force and effect according
to its terms.

(f) Any Transfer made in violation of this Section 6 shall be void ab
initio. Any Consenting Creditor that effectuates a Permitted Transfer to a
Permitted Transferee shall have no liability under this Agreement arising from
or related to the failure of the Permitted Transferee to comply with the terms
of this Agreement.

(g) Notwithstanding anything to the contrary in this Section 6, the restrictions
on Transfer set forth in this Section 6 shall not apply to the grant of any
liens or encumbrances on any claims and interests in favor of a bank or
broker-dealer holding custody of such claims and interests in the ordinary
course of business and which lien or encumbrance is released upon the Transfer
of such claims and interests.

Section 7. Representations and Warranties of Consenting Creditors. Each
Consenting Creditor, severally, and not jointly, represents and warrants that:

(a) it is the beneficial owner of the face amount of the Debtor Claims, or is
the nominee, investment manager, or advisor for beneficial holders of the Debtor
Claims, as reflected in such Consenting Creditor’s signature block to this
Agreement (such Debtor Claims, the “Owned Debtor Claims”);

(b) it will not beneficially or legally own (either directly or indirectly
through its affiliates, any unaffiliated third parties in which it may hold a
direct or indirect beneficial interest, or as part of any group of persons
acting pursuant to a plan or arrangement as described in Treasury Regulation
Section 1.355-6(c)(4)), in the aggregate, more than fifty percent (50%) of the
Debtor Claims or the Reorganized Common Stock in one or more Debtor entities
during the Effective Period or following the Termination Date;

 

11



--------------------------------------------------------------------------------

(c) it has the full power and authority to act on behalf of, vote and consent to
matters concerning the Owned Debtor Claims;

(d) the Owned Debtor Claims are free and clear of any pledge, lien, security
interest, charge, claim, equity, option, proxy, voting restriction, right of
first refusal, or other limitation on disposition, transfer, or encumbrances of
any kind, that would adversely affect in any way such Consenting Creditor’s
ability to perform any of its obligations under this Agreement at the time such
obligations are required to be performed;

(e) (i) it is either (A) a qualified institutional buyer as defined in Rule 144A
of the Securities Act, (B) an institutional accredited investor (as defined in
Rule 501(a)(1), (2), (3), or (7) under the Securities Act of 1933, as amended
(the “Securities Act’), (C) a Regulation S non-U.S. person, or (D) the foreign
equivalent of (A) or (B) above, and (ii) any securities of any Debtor acquired
by the applicable Consenting Creditor in connection with the Restructuring
Transactions will have been acquired for investment and not with a view to
distribution or resale in violation of the Securities Act; and

(f) as of the date hereof, it has no actual knowledge of any event that, due to
any fiduciary or similar duty to any other person or entity, would prevent it
from taking any action required of it under this Agreement.

Section 8. Debtors Representations, Warranties, and Covenants. Each Debtor
represents, warrants, and covenants, jointly and severally, to each other Party
that no Event of Default is currently outstanding or is expected to be
outstanding as of the Petition Date under the First Lien Credit Agreement, other
than the Events of Default subject to the Waiver.

Section 9. Mutual Representations, Warranties, and Covenants. Each of the
Parties represents, warrants, and covenants, severally and not jointly, to each
other Party:

9.01. Enforceability. It is validly existing and in good standing under the laws
of the state of its organization, and this Agreement is a legal, valid, and
binding obligation of such Party, enforceable against it in accordance with its
terms, except as enforcement may be limited by applicable laws relating to or
limiting creditors’ rights generally or by equitable principles relating to
enforceability.

9.02. No Consent or Approval. Except as expressly provided in this Agreement,
the Plan, the Term Sheet, or the Bankruptcy Code, no consent or approval is
required by any other person or entity in order for it to effectuate the
Restructuring Transactions contemplated by, and perform the respective
obligations under, this Agreement.

9.03. Power and Authority. Except as expressly provided in this Agreement, it
has all requisite corporate or other power and authority to enter into, execute,
and deliver this Agreement and to effectuate the Restructuring Transactions
contemplated by, and perform its respective obligations under, this Agreement.

9.04. Governmental Consents. Except as expressly set forth herein and with
respect to the Debtors’ performance of this Agreement (and subject to necessary
Bankruptcy Court approval and/or regulatory approvals associated with the
Restructuring Transactions), the execution, delivery, and performance by it of
this Agreement does not, and shall not, require any registration or filing with
consent or approval of, or notice to, or other action to, with or by, any
federal, state, or other governmental authority or regulatory body.

 

12



--------------------------------------------------------------------------------

9.05. No Conflicts. The execution, delivery, and performance of this Agreement
does not and shall not: (a) violate any provision of law, rules or regulations
applicable to it or any of its subsidiaries in any material respect; (b) violate
its certificate of incorporation, bylaws, or other organizational documents or
those of any of its subsidiaries; or (c) conflict with, result in a breach of,
or constitute (with due notice or lapse of time or both) a default under any
contractual obligation to which it is a party, which conflict, breach, or
default, would have a material adverse effect on the Restructuring Transactions.

Section 10. Acknowledgement. Notwithstanding any other provision herein, this
Agreement is not and shall not be deemed to be an offer with respect to any
securities or solicitation of votes for the acceptance of a plan of
reorganization for purposes of sections 1125 and 1126 of the Bankruptcy Code or
otherwise. Any such offer or solicitation will be made only in compliance with
all applicable securities laws and provisions of the Bankruptcy Code. The
Debtors will not solicit acceptances of any Plan from Consenting Creditors in
any manner inconsistent with the Bankruptcy Code or applicable bankruptcy law.

Section 11. Termination Events.

11.01. Shared Consenting Creditor Termination Events. This Agreement may be
terminated as between: (a) the Consenting First Lien Creditors and the other
Parties; (b) the Consenting Second Lien Creditors and the other Parties; or
(c) the Consenting Unsecured Creditors and the other Parties, in each case, upon
five (5) business days written notice, delivered in accordance with
Section 14.09 hereof to the Debtors and counsel to the other Consenting
Creditors, other than the Consenting Creditors seeking to terminate this
Agreement pursuant to this Section 11.01 (such Consenting Creditors, the
“Terminating Consenting Creditors”), by the Required First Lien Creditors, the
Required Second Lien Creditors, or the Required Senior Unsecured Creditors, as
applicable, upon the occurrence and continuation of any of the following events;
except to the extent such event has been cured by the applicable Party within
such five (5) business day notice period; provided, that only the Required First
Lien Creditors and/or the Required Second Lien Creditors, as applicable, may
terminate this Agreement upon the occurrence and continuation of any of the
events set forth in clauses (o), (p), or (q) of this Section 11.01:

(a) the effective date of the Plan (the “Plan Effective Date”) shall not have
occurred on or before 225 days after the Petition Date (the “Outside Date”);

(b) the failure to meet any of the Milestones;

(c) the breach in any material respect by any Party other than the Terminating
Consenting Creditors of any of the representations, warranties, covenants or
commitments of such breaching Party as set forth in this Agreement (it being
understood and agreed that any actions required to be taken by such Parties that
are included in the Plan or the Term Sheet but not in this Agreement are to be
considered “covenants” of such Parties, and therefore covenants of this
Agreement, notwithstanding the failure of any specific provision in the Plan or
the Term Sheet to be re-copied in this Agreement);

 

13



--------------------------------------------------------------------------------

(d) the issuance by any governmental authority, including any regulatory
authority, the Bankruptcy Court, or another court of competent jurisdiction, of
any injunction, judgment, decree, charge, ruling, or order that, in each case,
would have an adverse effect on a material provision of this Agreement or a
material portion of the Restructuring Transactions or the Plan or a material
adverse effect on the Debtors’ businesses, unless the Debtors have sought a stay
of such injunction, judgment, decree, charge, ruling, or order within five
(5) business days after the date of such issuance, and such injunction,
judgment, decree, charge, ruling, or order is reversed or vacated within ten
(10) business days after the date of such issuance; provided, however, that if
such issuance has been made at the request of any of the Consenting Creditors,
then such Consenting Creditors shall not be entitled to terminate this Agreement
in accordance with this Section 11.01(d) with respect to such issuance;

(e) the Debtors seek the issuance by any governmental authority, including any
regulatory authority, the Bankruptcy Court, or another court of competent
jurisdiction, of any injunction, judgment, decree, charge, ruling, or order
that, in each case, would have an adverse effect on a material provision of this
Agreement or a material portion of the Restructuring Transactions or the Plan or
a material adverse effect on the Debtors’ businesses;

(f) an examiner with expanded powers beyond those set forth in section
1106(a)(3) and (4) of the Bankruptcy Code or a trustee or receiver shall have
been appointed in one or more of the Chapter 11 Cases;

(g) any Debtor either (i) files any motion seeking appointment of examiner with
expanded powers beyond those set forth in section 1106(a)(3) and (4) of the
Bankruptcy Code or a trustee or receiver in one or more of the Chapter 11 Cases
or (ii) fails to act in a manner materially consistent with this Agreement in
response to such motion or application filed by any person other than a Debtor;

(h) the termination of this Agreement by the Consenting First Lien Creditors,
the Consenting Second Lien Creditors, or the Consenting Unsecured Creditors, as
applicable;

(i) the (i) conversion of one or more of the Chapter 11 Cases of the Debtors to
a case under chapter 7 of the Bankruptcy Code or (ii) dismissal of one or more
of the Chapter 11 Cases of the Debtors, unless such conversion or dismissal, as
applicable, is made with the prior written consent of counsel to the Required
Consenting Creditors;

(j) any Debtor (i) files any motion for the (A) conversion of one or more of the
Chapter 11 Cases of the Debtors to a case under chapter 7 of the Bankruptcy Code
or (B) dismissal of one or more of the Chapter 11 Cases of the Debtors, unless
such conversion or dismissal, as applicable, is made with the prior written
consent of the Required Consenting Creditors, or (ii) act in a manner materially
consistent with this Agreement in response to such motion or application filed
by any person other than a Debtor;

 

14



--------------------------------------------------------------------------------

(k) any of the Restructuring Documents after completion, (i) contain terms,
conditions, representations, warranties, or covenants that are not materially
consistent with the terms of this Agreement as reasonably determined by the
Required Consenting Creditors, or are otherwise not in form and substance
reasonably acceptable to the Required Consenting Creditors solely as provided in
this Agreement, (ii) shall have been materially and adversely amended or
modified, or (iii) shall have been withdrawn, in each case without the prior
written consent of the Required Consenting Creditors and in the case of a
Restructuring Document that is also an order, including the Cash Collateral
Orders and the Confirmation Order, such order shall have been stayed, reversed,
vacated or adversely modified, without the prior written consent of the relevant
Required Consenting Creditors, unless the Debtors have sought a stay of such
order within five (5) business days after the date of such issuance, and such
order is stayed, reversed or vacated within ten (10) business days after the
date of such issuance;

(l) any Debtor files a pleading seeking authority to amend, modify or withdraw
any of the Restructuring Documents without the prior written consent of the
relevant Required Consenting Creditors;

(m) any Debtor directly or indirectly proposes, supports, assists, solicits, or
files a pleading seeking approval of any Alternative Transaction (or any
approval of any sales, voting or other procedures in connection with an
Alternative Transaction) without the consent of the Required Consenting
Creditors;

(n) any Debtor files any motion or application seeking authority to sell all or
a material portion of its assets without the prior written consent of the
Required Consenting Creditors;

(o) the termination of the use of cash collateral as provided in the Cash
Collateral Orders;

(p) any Debtor files any motion seeking authority (i) to use cash collateral
that is not substantially in the form of the Cash Collateral Order or (ii) to
enter into post-petition secured financing, without the prior written consent of
the Required Consenting Creditors;

(q) the Bankruptcy Court enters an order staying, vacating, adversely amending,
terminating, adversely extending or adversely modifying any material provision
of the Cash Collateral Order or the Debtors take any actions or file any
pleadings that result in such an order being entered unless the Debtors have
sought a stay of such order within five (5) business days after the date of such
issuance, and such order is stayed, reversed or vacated within ten (10) business
days after the date of such issuance;

(r) (i) the allowance of Administrative Claims (excluding Professional Fee
Claims incurred by persons or firms retained by the Debtors, the Consenting
Creditors and the Creditors’ Committee), Other Priority Claims and otherwise
non-dischargeable claims (or entry of a judgment by a court of competent
jurisdiction in respect of otherwise non-dischargeable claims) in excess of $50
million in the aggregate, unless the Debtors have sought a stay of such order
within five (5) business days after the date of such issuance, and such order is
stayed, reversed or vacated within ten (10) business days after the date of such
issuance, or (ii) a good faith belief of the Debtors’ management that otherwise
non-dischargeable claims are likely to exceed $50 million in respect of any
ongoing litigation matters;

 

15



--------------------------------------------------------------------------------

(s) any Debtor terminates its obligations under and in accordance with this
Agreement (including, without limitation, pursuant to Section 11.02 of this
Agreement);

(t) any Debtor files any motion seeking to avoid, disallow, subordinate or
recharacterize any claim, lien, or interest held by any Consenting Creditor
arising under the First Lien Credit Agreement, the Second Lien Notes Indenture,
or the Unsecured Senior Notes Indentures;

(u) the Bankruptcy Court enters an order avoiding, disallowing, subordinating or
recharacterizing any claim, lien, or interest held by any Consenting Creditor
arising under the First Lien Credit Agreement, the Second Lien Notes Indenture,
or the Unsecured Senior Notes Indentures, unless the Debtors have sought a stay
of such order within five (5) business days after the date of such issuance, and
such order is stayed, reversed or vacated within ten (10) business days after
the date of such issuance;

(v) the Bankruptcy Court grants relief that (i) is inconsistent with this
Agreement in any material respect or (ii) would, or would reasonably be expected
to, materially frustrate the purposes of this Agreement, including by preventing
the consummation of the Restructuring Transactions, unless the Debtors have
sought a stay of such relief within five (5) business days after the date of
such issuance, and such order is stayed, reversed or vacated within ten
(10) business days after the date of such issuance;

(w) prior to the Petition Date, either (i) an Event of Default under the First
Lien Credit Agreement (other than an Event of Default subject to the Waiver)
shall have occurred and be continuing or (ii) the Waiver shall have expired or
been terminated in accordance with its terms;

(x) holders of Second Lien Note Claims holding at least 33 1/3% or more by
principal amount outstanding of the Second Lien Note Claims timely submit
ballots to reject the Plan; or

(y) holders of Unsecured Senior Note Claims holding at least 33 1/3% or more by
principal amount outstanding of the Unsecured Senior Note Claims timely submit
ballots to reject the Plan.

11.02. Consenting Unsecured Creditors’ Termination Event. The Required Senior
Unsecured Creditors may by written notice terminate this Agreement, and change
their vote in respect of any plan of reorganization, upon a failure by the
Debtors to satisfy Clause (v) of Conditions Precedent to Confirmation and
Effectiveness set forth in the Term Sheet.

11.03. Debtors’ Termination Events. Any Debtor may terminate this Agreement as
to all Parties upon five (5) business days’ prior written notice, delivered in
accordance with Section 14.09 hereof, upon the occurrence of any of the
following events: (a) the Plan Effective Date shall not have occurred by the
Outside Date; (b) the breach by any of the Consenting Creditors in any material
respect of any provision set forth in this Agreement that is adverse to the
Debtors and that remains uncured for a period of twenty (20) business days after
the receipt by the Consenting Creditors of notice of such breach; (c) the board
of directors, board of managers, or a similar governing body of any Debtor
determines based on advice of counsel that proceeding with any of the
Restructuring Transactions would be inconsistent with applicable law or its
fiduciary obligations under applicable law; or (d) the issuance by any
governmental authority, including any regulatory authority, the Bankruptcy
Court, or another court of competent jurisdiction, of any ruling or order
enjoining the consummation of a material portion of the Restructuring
Transactions.

 

16



--------------------------------------------------------------------------------

11.04. Mutual Termination. This Agreement, and the obligations of all Parties
hereunder, may be terminated by mutual agreement among each of the Debtors and
the Required Consenting Creditors.

11.05. Automatic Termination. This Agreement shall terminate automatically
without any further required action or notice on the earlier of (i) the Plan
Effective Date and (ii) the Outside Date.

11.06. Effect of Termination. No Party may terminate this Agreement if such
Party failed to perform or comply in all material respects with the terms and
conditions of this Agreement, with such failure to perform or comply causing, or
resulting in, the occurrence of one or more termination events specified herein.
The date on which termination of this Agreement as to a Party is effective in
accordance with Sections 11.01, 11.01(g), 11.04, and 11.05 shall be referred to
as a “Termination Date.” Upon the occurrence of a Termination Date as to a
Party, this Agreement shall be of no further force and effect and each Party
subject to such termination shall be released from its commitments,
undertakings, and agreements under or related to this Agreement and shall have
the rights and remedies that it would have had, had it not entered into this
Agreement, and shall be entitled to take all actions, whether with respect to
the Restructuring Transactions or otherwise, that it would have been entitled to
take had it not entered into this Agreement, including with respect to any and
all claims or causes of action. Notwithstanding anything to the contrary in this
Agreement, Section 5.01(a)(iv) shall survive the termination of this Agreement;
provided, however, that, such survival shall not limit the rights of any
Consenting First Lien Credit Agreement Lender, nor shall prior entry into this
Agreement prejudice any Consenting First Lien Credit Agreement Lender from,
following the termination of this Agreement, (a) terminating the Swap Contracts
or the Treasury Management Services Agreements in accordance with the terms
thereof and (b) (i) in the event of termination of this Agreement pursuant to
Section 11.01(i) or 11.01(j), offsetting amounts under the Swap Contracts or the
Treasury Management Services Agreements to the extent consistent with applicable
law or (ii) in the event of any other termination of this Agreement by the
Consenting First Lien Creditors, arguing that it is entitled to adequate
protection or other relief (but not for the avoidance of doubt any relief to
effectuate an offset), including in the form of additional paydown of the First
Lien Credit Agreement Claims, with respect to amounts owed under the Swap
Contracts or the Treasury Management Services Agreements. Upon the occurrence of
a Termination Date, any and all consents or ballots tendered by the Parties
subject to such termination before a Termination Date shall be deemed, for all
purposes, to be null and void from the first instance and shall not be
considered or otherwise used in any manner by the Parties in connection with the
Restructuring Transactions and this Agreement or otherwise. Notwithstanding
anything to the contrary in this Agreement, the foregoing shall not be construed
to prohibit the Debtors or any of the Consenting Creditors from contesting
whether any such termination is in accordance with its terms or to seek
enforcement of any rights under this Agreement that arose or existed before a
Termination Date. Except as expressly provided in this Agreement, nothing herein
is intended to, or does, in any manner waive, limit, impair, or restrict (a) any
right of any Debtor or the ability of any Debtor to protect and reserve its
rights (including

 

17



--------------------------------------------------------------------------------

rights under this Agreement), remedies, and interests, including its claims
against any Consenting Creditor, and (b) any right of any Consenting Creditor,
or the ability of any Consenting Creditor, to protect and preserve its rights
(including rights under this Agreement), remedies, and interests, including its
claims against any Debtor or Consenting Creditor. Nothing in this Section 11.06
shall restrict any Debtor’s right to terminate this Agreement in accordance with
Section 11.01(g).

11.07. No Violation of Automatic Stay. The Required Consenting Creditors are
authorized to take any steps necessary to enforce or effectuate the termination
of this Agreement, as applicable, including the sending of any applicable
notices to the Debtors, notwithstanding section 362 of the Bankruptcy Code or
any other applicable law (and the Debtors hereby waive the applicability of the
automatic stay to the giving of such notice), and no cure period contained in
this Agreement shall be extended pursuant to sections 108 or 365 of the
Bankruptcy Code or any other applicable law without the prior written consent of
the Required Consenting Creditors.

Section 12. Amendments. This Agreement, including the Term Sheet, may not be
modified, amended, or supplemented in any manner except in writing signed by
each of the Debtors and the Required Consenting Creditors; provided, however,
that if the proposed modification, amendment, or supplement has a material,
disproportionate (as compared to other Consenting Creditors holding claims
within the same Class as provided for in the Term Sheet) and adverse effect on
any of the Consenting Creditors or the Claims held by such Consenting Creditors
(including any disparate treatment with respect to the releases granted under
the Plan), then the consent of each such affected Consenting Creditor shall also
be required to effectuate such modification, amendment, or supplement. Any
proposed modification, amendment, or supplement that is not approved by the
requisite Parties as set forth above shall be ineffective and void ab initio.

Section 13. Waiver of Defaults and Events of Default under the First Lien Credit
Agreement.

13.01. Summary of Defaults and Events of Default under the First Lien Credit
Agreement.

(a) SandRidge received (a) a letter from the First Lien Credit Agreement Agent
on March 11, 2016 re: Special Determination of the Borrowing Base (the
“Redetermination Notice”), (b) a letter from the First Lien Credit Agreement
Agent on March 15, 2016 re: Borrowing Base Deficiency Election Notice (the
“Borrowing Base Deficiency Notice” and, together with the Redetermination
Notice, the “Borrowing Base Redetermination Notices”) and (c) a notice of
default from the First Lien Credit Agreement Agent on March 31, 2016 re:
SandRidge’s failure to deliver financials without a “going concern”
qualification (the “Going Concern Default Notice”). Pursuant to Section 8.01(c)
of the First Lien Credit Agreement, a 30-day grace period expired on April 30,
2016 and the Default specified in the Going Concern Default Notice (the “Going
Concern Default”) ripened into an Event of Default (the “Going Concern Event of
Default”).

 

18



--------------------------------------------------------------------------------

(b) Pursuant to Section 2.05(c) of the First Lien Credit Agreement, on
March 21, 2016, SandRidge gave written notice to the First Lien Credit Agreement
Agent (the “Borrowing Base Election Notice”) of its intention to remedy the
alleged Borrowing Base Deficiency referred to in the Borrowing Base
Redetermination Notices by exercising its cure options under Section 2.05(c) of
the First Lien Credit Agreement, including, without limitation, submitting
additional Oil and Gas Properties to the First Lien Credit Agreement Agent for
evaluation as Borrowing Base properties on or before April 20, 2016 (the
“Deadline Date”), which is thirty (30) days following SandRidge’s delivery of
the Borrowing Base Election Notice.

(c) Pursuant to Sections 6.01(b) and 6.02(a) of the First Lien Credit Agreement,
on or before May 15, 2016, SandRidge is required to deliver (i) financial
statements for the fiscal quarter ended March 31, 2016 and (ii) a compliance
certificate calculating both the Consolidated First Lien Leverage Ratio and the
Consolidated Current Ratio as of such fiscal quarter end to the First Lien
Credit Agreement Agent and the First Lien Credit Agreement Lenders under the
First Lien Credit Agreement. SandRidge will be unable to cause (i) the
Consolidated First Lien Leverage Ratio as of the fiscal quarter ended March 31,
2016 to be less than 2.00:1.00 as provided in Section 7.11(a) of the First Lien
Credit Agreement and (ii) the Consolidated Current Ratio as of the as of the
fiscal quarter ended March 31, 2016 to be greater than 1.00:1.00 as provided in
Section 7.11(b) of the First Lien Credit Agreement (collectively, the “Financial
Covenant Events of Default”).

(d) The entry by the Debtors into this Agreement may constitute an Event of
Default under Sections 8.01(f) and 8.01(g) of the First Lien Credit Agreement
(collectively, the “RSA Events of Default”).

 

19



--------------------------------------------------------------------------------

13.02. Waiver of Defaults and Events of Default under the First Lien Credit
Agreement. The First Lien Credit Agreement Agent and the Consenting First Lien
Creditors hereby agree, subject to the terms of this Agreement, to waive until
May 31, 2016 (the “Waiver Termination Date”) (a) the requirement to implement,
and SandRidge’s alleged failure to implement, a cure option under
Section 2.05(c) of the First Lien Credit Agreement by the Deadline Date, (b) the
Going Concern Event of Default, (c) the Financial Covenant Events of Default and
(d) the RSA Events of Default.

Each capitalized term used in this Section 13 of this Agreement but not
otherwise defined in this Section 13 of this Agreement shall have the meaning
given to such term in the First Lien Credit Agreement. For the avoidance of
doubt, the First Lien Credit Agreement Agent and the Consenting First Lien
Creditors hereby agree to forbear from exercising any remedies available to it
or them under the First Lien Credit Agreement in connection with the alleged
failure to cure the alleged Borrowing Base Deficiency referred to in the
Borrowing Base Redetermination Notices, the Going Concern Default, the Financial
Covenant Events of Default and the RSA Events of Default, in each case, until
the Waiver Termination Date.

Section 14. Miscellaneous.

14.01. Further Assurances. Subject to the other terms of this Agreement, the
Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, or as may be required by order of the Bankruptcy
Court, from time to time, to effectuate the Restructuring Transactions, as
applicable.

14.02. Complete Agreement. This Agreement constitutes the entire agreement among
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, oral, or written, among the Parties with respect thereto.

14.03. Headings. The headings of all sections of this Agreement are inserted
solely for the convenience of reference and are not a part of and are not
intended to govern, limit, or aid in the construction or interpretation of any
term or provision hereof.

14.04. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM; WAIVER OF
TRIAL BY JURY. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF. Each Party hereto agrees that it shall bring any action or
proceeding in respect of any claim arising out of or related to this Agreement
in either the United States District Court for the Southern District of New York
or any New York state court (the “Chosen Courts”), and solely in connection with
claims arising under this Agreement: (a) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts; (b) waives any objection to laying venue in
any such action or proceeding in the Chosen Courts; and (c) waives any objection
that the Chosen Courts are an inconvenient forum or do not have jurisdiction
over any Party hereto or constitutional authority to finally adjudicate the
matter; provided, however, that if the Debtors commence the Chapter 11 Cases,
then the Bankruptcy Court (or court of proper appellate jurisdiction) shall be
the exclusive Chosen Court.

 

20



--------------------------------------------------------------------------------

14.05. Trial by Jury Waiver. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

14.06. Execution of Agreement. This Agreement may be executed and delivered in
any number of counterparts and by way of electronic signature and delivery, each
such counterpart, when executed and delivered, shall be deemed an original, and
all of which together shall constitute the same agreement. Except as expressly
provided in this Agreement, each individual executing this Agreement on behalf
of a Party has been duly authorized and empowered to execute and deliver this
Agreement on behalf of said Party.

14.07. Interpretation and Rules of Construction. This Agreement is the product
of negotiations among the Debtors and the Consenting Creditors, and in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation
hereof. The Debtors and the Consenting Creditors were each represented by
counsel during the negotiations and drafting of this Agreement and continue to
be represented by counsel. In addition, this Agreement shall be interpreted in
accordance with section 102 of the Bankruptcy Code.

14.08. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of the Parties and their respective successors and permitted
assigns, as applicable. There are no third party beneficiaries under this
Agreement, and the rights or obligations of any Party under this Agreement may
not be assigned, delegated, or transferred to any other person or entity.

14.09. Notices. All notices hereunder shall be deemed given if in writing and
delivered by electronic mail, courier, or registered or certified mail (return
receipt requested) to the following addresses (or at such other addresses as
shall be specified by like notice):

 

  (a) if to a Debtor, to:

SandRidge Energy, Inc.

123 Robert S. Kerr Avenue

Oklahoma City, OK 73102

Attention: Philip Warman

Email address: pwarman@sandridgeenergy.com

 

21



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Christopher Marcus, P.C.

Email address: christopher.marcus@kirkland.com

and

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, IL 60654

Attention: Steven N. Serajeddini

Email address: steven.serajeddini@kirkland.com

 

  (b) if to a Consenting First Lien Creditor, to:

Paul Hastings LLP

77 East 55th Street

New York, NY 10022

United States of America

Attention: Andrew V. Tenzer, Leslie Plaskon and Michael E. Comerford

Email address: andrewtenzer@paulhastings.com

                leslieplaskon@paulhastings.com

                michaelcomerford@paulhastings.com

 

  (c) if to a Consenting Second Lien Creditor, to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attention: Damian S. Schaible, Eli J. Vonnegut, and Christopher Robertson

Email address: damian.schaible@davispolk.com

                eli.vonnegut@davispolk.com

                christopher.robertson@davispolk.com

 

  (d) if to a Consenting Unsecured Creditor, to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Joseph H. Smolinsky and David Griffiths

Email address: joseph.smolinsky@weil.com

                         david.griffiths@weil.com

 

22



--------------------------------------------------------------------------------

or such other address as may have been furnished by a Party to each of the other
Parties by notice given in accordance with the requirements set forth above. Any
notice given by delivery, mail (electronic or otherwise), or courier shall be
effective when received.

14.10. Independent Due Diligence and Decision Making. Each Consenting Party
hereby confirms that its decision to execute this agreement has been based upon
its independent investigation of the operations, businesses, financial and other
conditions, and prospects of the Debtors.

14.11. Waiver. If the Restructuring Transactions are not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of
their rights. Pursuant to Federal Rule of Evidence 408 and any other applicable
rules of evidence, this Agreement and all negotiations relating hereto shall not
be admissible into evidence in any proceeding other than a proceeding to enforce
its terms, pursue the consummation of the Restructuring Transactions, or the
payment of damages to which a Party may be entitled under this Agreement.

14.12. Specific Performance. It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party and each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief (without the posting of any
bond and without proof of actual damages) as a remedy of any such breach,
including an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.

14.13. Several, Not Joint, Claims. Except as otherwise expressly set forth
herein, the agreements, representations, warranties, and obligations of the
Parties under this Agreement are, in all respects, several and not joint.

14.14. Severability and Construction. If any provision of this Agreement shall
be held by a court of competent jurisdiction to be illegal, invalid, or
unenforceable, the remaining provisions shall remain in full force and effect if
essential terms and conditions of this Agreement for each Party remain valid,
binding, and enforceable.

14.15. Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any right, power, or remedy
thereof by any Party shall not preclude the simultaneous or later exercise of
any other such right, power, or remedy by such Party.

 

23



--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

Debtor Signature Pages to the Restructuring Support and Lock-Up Agreement

 

SANDRIDGE ENERGY, INC.

4TH STREET PROPERTIES, LLC

BLACK BAYOU EXPLORATION, L.L.C.

CEBA GATHERING, LLC

CEBA MIDSTREAM GP, LLC

CORNHUSKER ENERGY, L.L.C.

FAE HOLDINGS 389322R, LLC

INTEGRA ENERGY, L.L.C.

LARIAT SERVICES, INC.

MIDCONTINENT RESOURCES, LLC

MISTMADA OIL COMANY, INC.

PIÑON GATHERING COMPANY, LLC

SABINO EXPLORATION, LLC

SAGEBRUSH PIPELINE, LLC

SANDRIDGE CO2, LLC

SANDRIDGE EXPLORATION AND PRODUCTION, LLC

SANDRIDGE HOLDINGS, INC.

SANDRIDGE MIDSTREAM, INC.

SANDRIDGE OPERATING COMPANY

SANDRIDGE REALTY, LLC

SIERRA MADERA CO2 PIPELINE, LLC

WTO GAS GATHERING COMPANY, LLC

By:   /s/ James D. Bennett Name:   James D. Bennett Title:   Chief Executive
Officer

 

CEBA MIDSTREAM, LP By:   CEBA Midstream GP, LLC, as its general partner   By:  

/s/ James D. Bennett

  Name:   James D. Bennett   Title:   Chief Executive Officer

 

CHOLLA PIPELINE, L.P. By:   Integra Energy, L.L.C., as its general partner   By:
 

/s/ James D. Bennett

  Name:   James D. Bennett   Title:   Chief Executive Officer

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

BRANIFF RESTAURANT HOLDINGS, LLC By:   /s/ R. Scott Griffin Name:   R. Scott
Griffin Title:   Chief Executive Officer

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

EXHIBIT A to

the Restructuring Support and Lock-Up Agreement

Term Sheet



--------------------------------------------------------------------------------

EXECUTION VERSION

THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION
OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE
BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN
THIS TERM SHEET SHALL BE AN ADMISSION OF FACT OR LIABILITY OR DEEMED BINDING ON
ANY OF THE PARTIES HERETO.

RESTRUCTURING TERM SHEET

INTRODUCTION

This term sheet, including the Exhibits attached hereto (collectively, this
“Term Sheet”),1 describes the terms of a restructuring of SandRidge Energy, Inc.
(“SandRidge”) and certain of its directly and indirectly-owned subsidiaries
listed on Exhibit B (collectively, the “Debtors,” and such restructuring, the
“Restructuring”) through cases that will be filed under chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court (the “Bankruptcy Court”).

The Debtors will implement the Restructuring through a plan of reorganization
(as it may be amended or supplemented from time to time, including all exhibits,
schedules, supplements, appendices, annexes and attachments thereto, the
“Plan”), which shall be consistent with the terms of this Term Sheet and the
Restructuring Support Agreement, under chapter 11 of the Bankruptcy Code. This
Term Sheet incorporates the rules of construction set forth in section 102 of
the Bankruptcy Code.

The governing documents with respect to the Restructuring will contain terms and
conditions that are dependent on each other, including those described in this
Term Sheet.

This Term Sheet does not include a description of all of the terms, conditions,
and other provisions that are to be contained in the definitive documentation
governing the Restructuring. The Restructuring will not contain any material
terms or conditions that are inconsistent in any material respect with this Term
Sheet. This Term Sheet is confidential and may not be released to any other
party unless permitted in accordance with an executed confidentiality agreement
with the Debtors.

 

 

1  Capitalized terms used but not otherwise defined in this Term Sheet or in the
Restructuring Support Agreement have the meanings ascribed to such terms as set
forth on Exhibit A.



--------------------------------------------------------------------------------

TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE PLAN

Class No.

  

Type of Claim

  

Treatment

  

Impairment /
Voting

         Unclassified Non-Voting Claims Against the Debtors N/A   
Administrative Claims    On the Effective Date, except to the extent that a
Holder of an Allowed Administrative Claim and the Debtor against which such
Allowed Administrative Claim is asserted agree to less favorable treatment for
such Holder, each Holder of an Allowed Administrative Claim shall receive, in
full satisfaction of its Claim, payment in full in cash.    N/A N/A    Priority
Tax Claims    Except to the extent that a Holder of an Allowed Priority Tax
Claim and the Debtor against which such Allowed Priority Tax Claim is asserted
agree to less favorable treatment for such Holder, each Holder of an Allowed
Priority Tax Claim shall receive, in full satisfaction of its Claim, payments in
cash in a manner consistent with section 1129(a)(9)(C) of the Bankruptcy Code.
   N/A Classified Claims and Interests of the Debtors Class 1    Other Secured
Claims    On the Effective Date, in full satisfaction of each Allowed Other
Secured Claim against the Debtors, each Holder thereof shall receive, at the
option of the applicable Debtor: (a) payment in full in cash; (b) delivery of
the collateral securing any such Claim and payment of any interest required
under section 506(b) of the Bankruptcy Code; (c) Reinstatement of such Other
Secured Claim; or (d) other treatment rendering such Claim Unimpaired.   
Unimpaired; deemed to accept. Class 2    Other Priority Claims    On the
Effective Date, except to the extent that a Holder of an Allowed Other Priority
Claim and the Debtor against which such Allowed Other Priority Claim is asserted
agree to less favorable treatment for such Holder, in full satisfaction of each
Allowed Other Priority Claim against the Debtors, each Holder thereof shall
receive payment in full in cash or other treatment rendering such Claim
Unimpaired.    Unimpaired; deemed to accept. Class 3    First Lien Credit
Agreement Claims    On the Effective Date, in full satisfaction of each Allowed
First Lien Credit Agreement Claim, each Holder thereof shall receive
participation in its Pro Rata share of the New First Lien Exit Facility in the
amount of $425 million and $35 million of cash (except that all hedging
agreements entered into by Lenders under the First Lien Credit Agreement prior
to the Petition Date shall remain in place).    Impaired; entitled to vote.

 

2



--------------------------------------------------------------------------------

Class 4    Second Lien Note Claims   

On the Effective Date, Second Lien Note Claims shall be deemed Allowed in the
aggregate amount of $1,328 million, plus accrued but unpaid interest, fees and
any and all other amounts due thereunder.

 

On the Effective Date, in full satisfaction of each Allowed Second Lien Note
Claim, each Holder thereof shall receive its Pro Rata share of: (a) 85% of the
New Common Stock, as fully-diluted by the Conversion Equity (measured through
the Conversion Date), subject to dilution by the Employee Incentive Plan, the
Rights Offering Equity, and the Warrants; (b) the New Convertible Debt; and (c)
the Rights, if applicable.

   Impaired; entitled to vote. Class 5    General Unsecured Claims   

On the Effective Date, Unsecured Note Claims shall be deemed Allowed in the
aggregate amount of $2,349 million.

 

On the Effective Date, in full satisfaction of each Allowed General Unsecured
Claim, each Holder thereof shall receive its Pro Rata share of: (a) $10 million
in cash; (b) 15% of the New Common Stock, as fully-diluted by the Conversion
Equity (measured through the Conversion Date), subject to dilution by the
Employee Incentive Plan, the Rights Offering Equity, and the Warrants; (c) the
Rights, if applicable; (d) the Warrants; and (e) the cash proceeds of the New
Building Note.

   Impaired; entitled to vote. Class 6    Intercompany Claims    On the
Effective Date, unless otherwise provided for under the Plan, each Debtor
Intercompany Claim shall either be Reinstated or canceled and released at the
option of the Debtors.    Unimpaired; deemed to accept or Impaired; deemed to
reject. Class 7    Section 510(b) Claims    On the Effective Date, Section
510(b) Claims shall be canceled and released without receiving any recovery on
account thereof.    Impaired; deemed to reject. Class 8    Intercompany
Interests    On the Effective Date, Intercompany Interests shall be Reinstated.
   Unimpaired; deemed to accept. Class 9    Existing Preferred Stock    On the
Effective Date, the Existing Preferred Stock shall be canceled and released
without receiving any recovery on account thereof.    Impaired; deemed to
reject. Class 10    Existing Common Stock    On the Effective Date, the Existing
Common Stock shall be canceled and released without receiving any recovery on
account thereof.    Impaired; deemed to reject.

 

3



--------------------------------------------------------------------------------

MATERIAL TERMS OF THE RESTRUCTURING Cash Collateral Orders    The Debtors shall
seek, and the Consenting Creditors shall support, approval of an interim and
final order to obtain use of cash collateral consistent with the Cash Collateral
Term Sheet set forth in Exhibit D and in form and substance reasonably
acceptable to the Required Consenting Creditors. Lien Perfection Obligations   
As a central component of the Consenting Creditors’ agreement to support the
Restructuring and in exchange for the new value of the commitments and
undertakings of the Consenting Creditors to enable and facilitate Consummation
of the Restructuring on the terms set forth in the Restructuring Support
Agreement, including the Waiver and the equitization of the Second Lien Note
Claims, (i) the Debtors shall perfect liens on substantially all of their assets
in favor of the holders of First Lien Credit Agreement Claims, and the Debtors
shall perfect liens, junior to such liens granted in favor of holders of First
Lien Credit Agreement Claims on such assets in favor of holders of Second Lien
Note Claims, in a manner consistent with the Intercreditor Agreement, and (ii)
to the extent that the Debtors perfect any liens on any of their assets in favor
of holders of Second Lien Note Claims, the Debtors shall perfect liens, senior
to such liens granted in favor of holders of Second Lien Note Claims on such
assets in favor of holders of First Lien Credit Agreement Claims, in a manner
consistent with the Intercreditor Agreement. Paydown of First Lien
Credit Agreement Claims    Subject to the requisite percentage of First Lien
Credit Agreement Lenders executing the Restructuring Support Agreement and
providing the Waiver by no later than May 11, 2016, immediately upon such
execution and Waiver, the Debtors shall indefeasibly pay $40 million in cash to
the First Lien Credit Agreement Lenders. Employment Obligations    The
Consenting Creditors consent to and shall support: (a) approval of the Wages
Motion and a subsequent motion to approve the relief requested in the Wages
Motion as it would apply to Insiders; (b) assumption by the Reorganized Debtors
of the Employee Compensation and Benefits, in each case on the current terms of
such arrangements as may be modified from time to time in the ordinary course of
business; and (c) assumption by the Reorganized Debtors of the written
employment or indemnification contracts between a Debtor and an employee or
director that exist and remain effective as of the date hereof and have been
provided to the Consenting Creditors (the “Employment Contracts”); provided,
however, that, notwithstanding the foregoing, it is agreed and understood that
Employee Compensation and Benefits that are components of at-will employment
arrangements, are provided or determined at the Debtors’ discretion, or are
subject to modification or termination by the Reorganized Debtors in accordance
with applicable law will remain as such with respect to the Reorganized Debtors
after the Effective Date. After the Effective Date, each current employee who is
party to an employment agreement with the Debtors shall either: (i) have such
agreement assumed by the Reorganized Debtors pursuant to the Plan; or (ii)
receive a new employment agreement from the Reorganized Debtors on terms that
are equal or better than the existing agreement and reasonably acceptable to the
respective employee, the Reorganized Debtors, and the Required Second Lien
Creditors. Indemnification of Prepetition Directors, Officers, Managers, et al.
   Under the Restructuring, to the extent consistent with applicable law, the
indemnification obligations for the Debtors’ current and former directors,
officers, managers, and employees, and current attorneys, accountants,
investment bankers, and other professionals of the Debtors, as applicable, shall

 

4



--------------------------------------------------------------------------------

   be assumed and remain in full force and effect after the Effective Date, and
shall not be modified, reduced, discharged, impaired, or otherwise affected in
any way, and shall survive Unimpaired and unaffected, irrespective of when such
obligation arose, in each case so long as (i) the Debtors have in good faith
estimated and included in the Disclosure Statement (or disclosed in such other
manner as agreed by the Required Consenting Creditors in their discretion) a
statement that, in their good faith belief, the future costs to be paid by the
Reorganized Debtors on account of such obligations should be less than $10
million in the aggregate, and (ii) such indemnification obligations are set
forth in any of: (a) the organizational documents of a Debtor (including in the
by-laws, certificates of incorporation or formation, limited liability company
agreements, other organizational or formation documents, or board resolutions);
(b) the Employment Contracts; or (c) an engagement or retention letter as to
professional or advisory services; provided, however, that one or more former
(as of the Petition Date) directors and officers of the Debtors, as agreed by
the Debtors and the Required Second Lien Creditors, shall not have such
indemnification obligations assumed. Claims of the Debtors    The Reorganized
Debtors, as applicable, shall retain all rights to commence and pursue any
Causes of Action, other than any Causes of Action released (a) by the Debtors
pursuant to the release and exculpation provisions outlined in this Term Sheet
or (b) pursuant to the Plan, the Confirmation Order, the Cash Collateral Order
or other order of the Bankruptcy Court, each to the extent applicable. Director,
Officer, Manager, and Employee Tail Coverage    On or before the Effective Date,
to the extent not already obtained, the Debtors will obtain sufficient liability
insurance policy coverage for the six-year period following the Effective Date
for the benefit of the Debtors’ current and former directors, managers,
officers, and employees on terms no less favorable than the Debtors’ existing
director, officer, manager, and employee coverage and with an available
aggregate limit of liability upon the Effective Date of no less than the
aggregate limit of liability under the existing director, officer, manager, and
employee coverage upon placement. Conditions Precedent to Confirmation and
Effectiveness   

The following shall be conditions precedent to Confirmation:

 

(i)     the Bankruptcy Court shall have entered the Disclosure Statement Order;

 

(ii)    the Bankruptcy Court shall have entered the Confirmation Order; and

 

(iii)  the Confirmation Order shall:

 

a.      authorize the Debtors to take all actions necessary to enter into,
implement, and consummate the contracts, instruments, releases, leases,
indentures, and other agreements or documents created in connection with the
Plan;

 

b.      decree that the provisions of the Confirmation Order and the Plan are
nonseverable and mutually dependent;

 

c.      authorize the Debtors and Reorganized Debtors, as applicable/necessary,
to: (i) implement the Restructuring Transactions; (ii) issue and distribute the
New Common Stock, the New First Lien Exit Facility, the New Convertible

 

5



--------------------------------------------------------------------------------

  

Debt, the Rights, the Warrants, and the New Building Note (each as applicable),
each pursuant to the exemption from registration under the Securities Act
provided by section 1145 of the Bankruptcy Code or other exemption from such
registration or pursuant to one or more registration statements; (iii) pay $35
million to the Lenders under the First Lien Credit Agreement; (iv) make all
distributions and issuances as required under the Plan, the New Common Stock,
the New First Lien Exit Facility, the New Convertible Debt, the Rights, the
Warrants, and the New Building Note (each as applicable); and (v) enter into any
agreements, transactions, and sales of property as set forth in the Plan
Supplement, including the Employee Incentive Plan;

 

d.      provide that, pursuant to section 1146 of the Bankruptcy Code, the
assignment or surrender of any lease or sublease, and the delivery of any deed
or other instrument or transfer order, in furtherance of, or in connection with
the Plan, including any deeds, bills of sale, or assignments executed in
connection with any disposition or transfer of assets contemplated under the
Plan, shall not be subject to any stamp, real estate transfer, mortgage
recording, or other similar tax; and    

 

e.      contain the release, injunction, and exculpation provisions contained in
this Term Sheet.

 

(iv)   the aggregate Allowed amount of Administrative Claims, Other Priority
Claims and other non-dischargeable claims (excluding Professional Fee Claims
incurred by persons or firms retained by the Debtors, the Consenting Creditors,
the First Lien Credit Agreement Agent and the Creditors’ Committee, or ordinary
course trade obligations) shall not exceed $50 million, without the consent of
the Required Consenting Creditors;

 

(v)    the aggregate (i) Allowed amount of Unsecured Non-Note Claims, (ii)
Unsecured Non-Note Claims estimated by the Court for distribution purposes, and
(iii) ascribed value of unliquidated, contingent, and disputed Unsecured
Non-Note Claims in an order fixing a pro-rata disputed claims reserve (or
otherwise reserved) in connection with confirmation of the Plan shall not exceed
$200 million (the “GUC Cap”), provided, however, that in the event that any
claims related to In re SandRidge Energy, Inc. Securities Litigation and Duane &
Virginia Lanier Trust v. SandRidge Energy, Inc., et al. are Allowed or otherwise
determined by Court order to be General Unsecured Claims and not subject to
expungement or subordination, then the GUC Cap shall be increased to $275
million;provided, further, that the Debtors may modify the Plan, in a manner
agreed upon by the Debtors and the Consenting Second Lien Creditors, to provide
for an increased recovery to the Consenting Unsecured Creditors, in the form of
a combination of Warrants, New Common Stock, New Building Note, and cash, in the
same proportion of the consideration as provided for herein, that would provide
the Consenting Unsecured Creditors the same pro rata recovery that they would
have received under the Plan (assuming the valuations provided for under the
Plan and the Disclosure Statement) if the Allowed amount of General Unsecured
Claims were equal to the GUC Cap; and

  

(i)     the Restructuring Support Agreement shall not have been terminated.

 

6



--------------------------------------------------------------------------------

Conditions Precedent to the Effective Date   

The following shall be conditions precedent to the Effective Date:

 

(i)     the Confirmation Order shall have been duly entered and shall not (A)
have been reversed or vacated, (B) be subject to a then effective stay, or (C)
without the consent of the Required Consenting Creditors, have been modified or
amended;

 

(i)     the Debtors shall have obtained all authorizations, consents, regulatory
approvals, rulings, or documents that are necessary to implement and effectuate
the Plan;

 

(ii)    the final version of the Plan Supplement and all of the schedules,
documents, and exhibits contained therein, and all other schedules, documents,
supplements and exhibits to the Plan, shall be in form and substance as required
under the Restructuring Support Agreement, and shall have been filed in a manner
consistent with the Restructuring Support Agreement;

 

(iii)  all Allowed Professional Fee Claims approved by the Bankruptcy Court
shall have been paid in full or amounts sufficient to pay such Allowed
Professional Fee Claims after the Effective Date shall have been placed in the
Professional Fee Escrow Account pending approval of the Professional Fee Claims
by the Bankruptcy Court; and

 

(iv)   the Debtors shall have implemented the Restructuring Transactions in a
manner consistent in all material respects with the Plan and the Restructuring
Support Agreement.

 

CORPORATE GOVERNANCE PROVISIONS/SECTION 1145 EXEMPTION
Charter; Bylaws; Corporate Governance   

Corporate governance for Reorganized SandRidge or any of its subsidiaries,
including charters, bylaws, operating agreements, or other organization or
formation documents, as applicable, shall be consistent with section 1123(a)(6)
of the Bankruptcy Code, as applicable, and in form and substance reasonably
acceptable to the Debtors and the Required Second Lien Creditors. The Debtors
and the Consenting Second Lien Creditors shall reasonably consult with the
Consenting Unsecured Creditors regarding minority protections in the Reorganized
SandRidge corporate governance documents.

 

The Reorganized SandRidge Board will be composed of five members as of the
Effective Date as follows: (a) one will be Reorganized SandRidge’s chief
executive officer; and (b) four will be nominated by the Required Second Lien
Creditors; provided, however, that, if any one New Equity Party funds or
backstops $100 million or more of the Rights Offering, an additional member will
be added to the Reorganized SandRidge Board nominated by such New Equity Party.

 

7



--------------------------------------------------------------------------------

Exemption from SEC Registration    The issuance of all securities in connection
with the Plan, including the New Common Stock, the New First Lien Exit Facility,
the New Convertible Debt, the Rights, the Warrants, and the New Building Note
(each as applicable) will be exempt from SEC registration to the fullest extent
permitted by law. The Debtors and the Reorganized Debtors, as applicable, will
use commercially reasonable efforts to cause the New Common Stock to be listed
for trading on a national securities exchange on or as soon as reasonably
practicable after the Effective Date.

 

GENERAL PROVISIONS REGARDING THE PLAN Subordination    The classification and
treatment of Claims under the Plan shall settle and compromise the respective
contractual, legal, and equitable subordination rights of such Claims, and any
such rights shall be released pursuant to the Plan. Restructuring Transactions
   The Confirmation Order shall be deemed to authorize, among other things, all
actions as may be necessary or appropriate, consistent with the Restructuring
Support Agreement, to effect any transaction described in, approved by,
contemplated by, or necessary to effectuate the Plan. Cancellation of Notes,
Instruments, Certificates, and Other Documents    On the Effective Date, except
to the extent otherwise provided in this Term Sheet, the Restructuring Support
Agreement or the Plan, all notes, instruments, certificates, and other documents
evidencing Claims or Interests, including credit agreements and indentures,
shall be canceled and the obligations of the Debtors thereunder or in any way
related thereto shall be deemed satisfied in full and discharged. Issuance of
New Securities; Execution of the Plan Restructuring Documents    On the
Effective Date, the Debtors or Reorganized Debtors, as applicable, shall issue
all securities, notes, instruments, certificates, and other documents required
to be issued pursuant to the Restructuring. Executory Contracts and Unexpired
Leases    Except as otherwise provided in this Term Sheet or the Restructuring
Support Agreement, the Debtors shall assume or reject, as the case may be,
executory contracts and unexpired leases in the Plan Supplement in form and
substance reasonably acceptable to the Required Consenting Creditors; provided,
however, that the Debtors shall consult and reasonably cooperate with the
Consenting Creditors with respect to the assumption or rejection of such
contracts and leases. Retention of Jurisdiction    The Plan will provide for the
retention of jurisdiction by the Bankruptcy Court for usual and customary
matters.

 

8



--------------------------------------------------------------------------------

Discharge of Claims and

Termination of Interests

   Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan or in any contract, instrument, or other
agreement or document created pursuant to the Plan, the distributions, rights,
and treatment that are provided in the Plan shall be in complete satisfaction,
discharge, and release, effective as of the Effective Date, of Claims (including
any Debtor Intercompany Claims resolved or compromised after the Effective Date
by the Reorganized Debtors), Interests, and Causes of Action of any nature
whatsoever, including any interest accrued on Claims or Interests from and after
the Petition Date, whether known or unknown, against, liabilities of, Liens on,
obligations of, rights against, and Interests in, the Debtors or any of their
assets or properties, regardless of whether any property shall have been
distributed or retained pursuant to the Plan on account of such Claims and
Interests, including demands, liabilities, and Causes of Action that arose
before the Effective Date, any liability (including withdrawal liability) to the
extent such Claims or Interests relate to services performed by employees of the
Debtors before the Effective Date and that arise from a termination of
employment, any contingent or non-contingent liability on account of
representations or warranties issued on or before the Effective Date, and all
debts of the kind specified in sections 502(g), 502(h), or 502(i) of the
Bankruptcy Code, in each case whether or not: (1) a Proof of Claim based upon
such debt or right is filed or deemed filed pursuant to section 501 of the
Bankruptcy Code; (2) a Claim or Interest based upon such debt, right, or
Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (3) the
Holder of such a Claim or Interest has accepted the Plan. Any default or “event
of default” by the Debtors or Affiliates with respect to any Claim or Interest
that existed immediately before or on account of the filing of the Chapter 11
Cases shall be deemed cured (and no longer continuing) as of the Effective Date.
The Confirmation Order shall be a judicial determination of the discharge of all
Claims and Interests subject to the Effective Date occurring.

 

9



--------------------------------------------------------------------------------

Releases by the Debtors   

Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
consideration, on and after the Effective Date, each Released Party is deemed
released and discharged by the Debtors, the Reorganized Debtors, and their
Estates from any and all Causes of Action, including any derivative claims
asserted on behalf of the Debtors, that the Debtors, the Reorganized Debtors, or
their Estates would have been legally entitled to assert in their own right
(whether individually or collectively) or on behalf of the Holder of any Claim
or Interest, or that any Holder of any Claim or Interest could have asserted on
behalf of the Debtors, based on or relating to, or in any manner arising from,
in whole or in part:

 

(a)    the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
intercompany transactions, the formulation, preparation, dissemination,
negotiation, or filing of the Restructuring Support Agreement;

 

(b)    any Restructuring Transaction, contract, instrument, release, or other
agreement or document (including providing any legal opinion requested by any
Entity regarding any transaction, contract, instrument, document, or other
agreement contemplated by the Plan or the reliance by any Released Party on the
Plan or the Confirmation Order in lieu of such legal opinion) created or entered
into in connection with the Restructuring Support Agreement, the Disclosure
Statement, or the Plan;

 

(c)    the Chapter 11 Cases, the Disclosure Statement, the Plan, the filing of
the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation,
the administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement; or

 

(d)    any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date;

 

provided, however, that the foregoing shall not include any claims or
liabilities arising out of or relating to any act or omission of a Released
Party that is determined in a Final Order to have constituted actual fraud,
willful misconduct, or gross negligence.

 

Notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release any post-Effective Date obligations of any party or
Entity under the Plan, any Restructuring Transaction, or any document,
instrument, or agreement (including those set forth in the Plan Supplement)
executed to implement the Plan.

 

10



--------------------------------------------------------------------------------

Releases by Holders of Claims and Interests of the Debtors    As of the
Effective Date, each Releasing Party is deemed to have released and discharged
each Debtor, Reorganized Debtor, and Released Party from any and all Causes of
Action, including any derivative claims asserted on behalf of the Debtors, that
such Entity would have been legally entitled to assert (whether individually or
collectively), based on or relating to, or in any manner arising from, in whole
or in part:   

(a)    the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
intercompany transactions, the formulation, preparation, dissemination,
negotiation, or filing of the Restructuring Support Agreement;

  

(b)    any Restructuring Transaction, contract, instrument, release, or other
agreement or document (including providing any legal opinion requested by any
Entity regarding any transaction, contract, instrument, document, or other
agreement contemplated by the Plan or the reliance by any Released Party on the
Plan or the Confirmation Order in lieu of such legal opinion) created or entered
into in connection with the Restructuring Support Agreement, the Disclosure
Statement, or the Plan;

  

(c)    the Chapter 11 Cases, the Disclosure Statement, the Plan, the filing of
the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation,
the administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement; or

  

(d)    any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date;

   provided, however, that the foregoing shall not include claims or liabilities
arising out of or relating to any act or omission of a Debtor, Reorganized
Debtor, or Released Party that is determined in a Final Order to have
constituted actual fraud, willful misconduct, or gross negligence.   
Notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release any post-Effective Date obligations of any party or
Entity under the Plan, any Restructuring Transaction, or any document,
instrument, or agreement (including those set forth in the Plan Supplement)
executed to implement the Plan.

 

11



--------------------------------------------------------------------------------

Exculpation    Except as otherwise specifically provided in the Plan, no
Exculpated Party shall have or incur, and each Exculpated Party is hereby
released and exculpated from any Cause of Action for any claim related to any
act or omission in connection with, relating to, or arising out of, the Chapter
11 Cases, the formulation, preparation, dissemination, negotiation, filing, or
termination of the Restructuring Support Agreement and related prepetition
transactions, the Disclosure Statement, the Plan, or any Restructuring
Transaction, contract, instrument, release or other agreement or document
(including providing any legal opinion requested by any Entity regarding any
transaction, contract, instrument, document, or other agreement contemplated by
the Plan or the reliance by any Exculpated Party on the Plan or the Confirmation
Order in lieu of such legal opinion) created or entered into in connection with
the Disclosure Statement or the Plan, the filing of the Chapter 11 Cases, the
pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance of Securities pursuant to the
Plan, or the distribution of property under the Plan or any other related
agreement, except for claims related to any act or omission that is determined
in a Final Order to have constituted actual fraud, willful misconduct, or gross
negligence, but in all respects such Entities shall be entitled to reasonably
rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan. The Exculpated Parties have, and upon
completion of the Plan shall be deemed to have, participated in good faith and
in compliance with the applicable laws with regard to the solicitation of, and
distribution of, consideration pursuant to the Plan and, therefore, are not, and
on account of such distributions shall not be, liable at any time for the
violation of any applicable law, rule, or regulation governing the solicitation
of acceptances or rejections of the Plan or such distributions made pursuant to
the Plan.

 

12



--------------------------------------------------------------------------------

Injunctions    Except as otherwise expressly provided in the Plan or for
obligations issued or required to be paid pursuant to the Plan or the
Confirmation Order, all Entities that have held, hold, or may hold claims or
interests that have been released pursuant to the Plan, shall be discharged
pursuant to the Plan, or are subject to exculpation pursuant to the Plan, are
permanently enjoined, from and after the Effective Date, from taking any of the
following actions against, as applicable, the Debtors, the Reorganized Debtors,
or the Released Parties: (i) commencing or continuing in any manner any action
or other proceeding of any kind on account of or in connection with or with
respect to any such claims or interests; (ii) enforcing, attaching, collecting,
or recovering by any manner or means any judgment, award, decree, or order
against such Entities on account of or in connection with or with respect to any
such claims or interests; (iii) creating, perfecting, or enforcing any lien or
encumbrance of any kind against such Entities or the property or the estates of
such Entities on account of or in connection with or with respect to any such
claims or interests; (iv) asserting any right of setoff, subrogation, or
recoupment of any kind against any obligation due from such Entities or against
the property of such Entities on account of or in connection with or with
respect to any such claims or interests unless such Entity has timely asserted
such setoff right in a document filed with the Bankruptcy Court explicitly
preserving such setoff, and notwithstanding an indication of a claim or interest
or otherwise that such Entity asserts, has, or intends to preserve any right of
setoff pursuant to applicable law or otherwise; and (v) commencing or continuing
in any manner any action or other proceeding of any kind on account of or in
connection with or with respect to any such claims or interests released or
settled pursuant to the Plan.

[Exhibits follow.]

 

13



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

 

Term

  

Definition

Administrative Claim    A Claim incurred by the Debtors on or after the Petition
Date and before the Effective Date for a cost or expense of administration of
the Chapter 11 Cases entitled to priority under sections 503(b), 507(a)(2), or
507(b) of the Bankruptcy Code. Affiliate    With respect to any Person, all
Persons that would fall within the definition assigned to such term in section
101(2) of the Bankruptcy Code, if such Person was a debtor in a case under the
Bankruptcy Code. Allowed    With respect to any Claim or Interest: (a) a Claim
or Interest as to which no objection has been filed and that is evidenced by a
Proof of Claim or Interest, as applicable, timely filed by the applicable Bar
Date or that is not required to be evidenced by a filed Proof of Claim or
Interest, as applicable, under the Plan, the Bankruptcy Code, or a Final Order;
(b) a Claim or Interest that is scheduled by the Debtors as neither disputed,
contingent, nor unliquidated, and as for which no Proof of Claim or Interest, as
applicable, has been timely filed; or (c) a Claim or Interest that is Allowed
(i) pursuant to the Plan, (ii) in any stipulation that is approved by the
Bankruptcy Court, or (iii) pursuant to any contract, instrument, indenture, or
other agreement entered into or assumed in connection herewith. Except as
otherwise specified in the Plan or any Final Order, the amount of an Allowed
Claim shall not include interest or other charges on such Claim from and after
the Petition Date. No Claim of any Entity subject to section 502(d) of the
Bankruptcy Code shall be deemed Allowed unless and until such Entity pays in
full the amount that it owes such Debtor or Reorganized Debtor, as applicable.
Alternative Transaction    Any dissolution, winding up, liquidation,
reorganization, assignment for the benefit of creditors, merger, transaction,
consolidation, business combination, joint venture, partnership, sale of assets,
financing (debt or equity) workout, plan of arrangement, plan of reorganization
or any restructuring of any Debtor, that is inconsistent with the Restructuring
Transactions. Bankruptcy Code    Title 11 of the United States Code, 11 U.S.C.
§§ 101-1532, as amended from time to time. Bankruptcy Court    As defined in the
Introduction. Bankruptcy Rules    The Federal Rules of Bankruptcy Procedure
promulgated under section 2075 of title 28 of the United States Code, and the
general, local, and chambers rules of the Bankruptcy Court.

 

14



--------------------------------------------------------------------------------

Term

  

Definition

Bar Date    The date established by the Bankruptcy Court by which Proofs of
Claim must be filed with respect to such Claims, as may be ordered by the
Bankruptcy Court. Bridge Period    As defined in Exhibit D. Cash Collateral
Orders    The interim and final orders, as applicable, in form and substance as
required under the Restructuring Support Agreement, entered by the Bankruptcy
Court to permit the Debtors to use cash collateral on the terms set forth in
Exhibit D. Cause of Action    Any claims, Claims, Interests, damages, remedies,
causes of action, demands, rights, actions, suits, obligations, liabilities,
accounts, defenses, offsets, powers, privileges, licenses, and franchises of any
kind or character whatsoever, whether known or unknown, foreseen or unforeseen,
existing or hereinafter arising, contingent or non-contingent, matured or
unmatured, suspected or unsuspected, in tort, law, equity, or otherwise. Causes
of Action also include: (a) all rights of setoff, counterclaim, or recoupment
and claims on contracts or for breaches of duties imposed by law; (b) the right
to object to or otherwise contest Claims or Interests; (c) claims pursuant to
sections 362, 510, 542, 543, 544 through 550, or 553 of the Bankruptcy Code; and
(d) such claims and defenses as fraud, mistake, duress, and usury and any other
defenses set forth in section 558 of the Bankruptcy Code. Chapter 11 Cases   
When used with reference to a particular Debtor, the case pending for that
Debtor under chapter 11 of the Bankruptcy Code in the Bankruptcy Court, and when
used with reference to all the Debtors, the procedurally consolidated and
jointly administered chapter 11 cases pending for the Debtors in the Bankruptcy
Court. Claim    As defined in section 101(5) of the Bankruptcy Code against a
Debtor. Class    A category of Holders of Claims or Interests pursuant to
section 1122(a) of the Bankruptcy Code. Confirmation    Entry of the
Confirmation Order on the docket of the Chapter 11 Cases, subject to the
conditions set forth in the Plan, this Term Sheet, and the Restructuring Support
Agreement. Confirmation Order    The order, in form and substance as required
under the Restructuring Support Agreement, entered by the Bankruptcy Court
confirming the Plan. Consenting Creditors    As defined in the Restructuring
Support Agreement. Consenting Second Lien Creditors    As defined in the
Restructuring Support Agreement. Consenting Unsecured Creditors    As defined in
the Restructuring Support Agreement.

 

15



--------------------------------------------------------------------------------

Term

  

Definition

Consummation    The occurrence of the Effective Date. Conversion Date    As
defined in Exhibit E. Conversion Equity    The New Common Stock to be issued
upon conversion of the New Convertible Debt in accordance with Exhibit E,
subject to dilution by the Employee Incentive Plan, the Rights Offering Equity,
and the Warrants. Creditors’ Committee    The official committee of unsecured
creditors, if any, appointed in the Chapter 11 Cases. Debtors    As defined in
the Introduction. Disallowed    Any Claim that is not Allowed. Disclosure
Statement    The disclosure statement for the Plan, including all exhibits and
schedules thereto and references therein that relate to the Plan that is
prepared and distributed in accordance with this Term Sheet, the Bankruptcy
Code, the Bankruptcy Rules, and any other applicable law and which shall be in
form and substance as required under the Restructuring Support Agreement.
Disclosure Statement Order    The order entered by the Bankruptcy Court, in form
and substance as required under the Restructuring Support Agreement, approving
the Disclosure Statement. Effective Date    The date selected by the Debtors for
the Consummation of the Plan, or as soon thereafter as reasonably practicable.
Employee Compensation and Benefits    The Employee Compensation, Expense
Reimbursements, Non- Insider Employee Incentive Programs, Health and Welfare
Programs, Paid Leave and Unpaid Leave, and Non-Insider Severance Programs (each
as defined in the Wages Motion (including as the Wages Motion would apply to
Insiders, notwithstanding any exclusion of Insiders from the relief requested in
the Wages Motion)). Employee Incentive Plan    The Reorganized Debtors’ employee
incentive plan to be implemented on the Effective Date, which will, subject to
approval by the Reorganized SandRidge Board, (a) include restricted stock and
options providing for an aggregate of up to 10% pro forma ownership percentage
of equity securities in Reorganized SandRidge, including, but not limited to,
New Common Stock, and options and similar Securities, which equity securities
will be protected from dilution from the Conversion Equity, the Rights Offering
Equity, and the Warrants; and (b) otherwise contain terms and conditions
generally consistent with those prevailing in the market that are in form and
substance reasonably acceptable to the Reorganized Debtors and the Required
Second Lien Creditors. Employment Contracts    As defined in Material Terms of
the Restructuring.

 

16



--------------------------------------------------------------------------------

Term

  

Definition

Employment Obligations    The Debtors’ written contracts, agreements, policies,
programs and plans for, among other things, compensation, bonuses,
reimbursement, indemnity, health care benefits, disability benefits, deferred
compensation benefits, travel benefits, vacation and sick leave benefits,
savings, severance benefits, retirement benefits, welfare benefits, relocation
programs, life insurance and accidental death and dismemberment insurance,
including written contracts, agreements, policies, programs and plans for
bonuses and other incentives or compensation for the Debtors’ current and former
employees, directors, officers, and managers, including executive compensation
programs and all existing compensation arrangements for such employees of the
Debtors, as well as for the chairman of the restructuring committee of the board
of directors, in each case on the current terms of such arrangements as may be
modified from time to time in the ordinary course of business. Entity    As
defined in section 101(15) of the Bankruptcy Code. Estate    As to each Debtor,
the estate created for the Debtor in its Chapter 11 Case pursuant to section 541
of the Bankruptcy Code. Exculpated Parties    Collectively, and in each case in
its capacity as such: (a) the Debtors and Reorganized Debtors; (b) Holders of
First Lien Credit Agreement Claims; (c) Holders of Second Lien Note Claims; (d)
the First Lien Credit Agreement Agent; (e) the Second Lien Notes Trustee; (f)
Holders of Unsecured Note Claims; (g) the Unsecured Senior Notes Trustee; (h)
the Unsecured Convertible Notes Trustee; (i) the Arrangers (as defined in the
First Lien Credit Agreement); (j) with respect to each of the foregoing entities
in clauses (a) through (i), each such Entity’s current and former predecessors,
successors, Affiliates (regardless of whether such interests are held directly
or indirectly), subsidiaries, funds, portfolio companies, management companies,
and (k) with respect to each of the foregoing Entities in clauses (a) through
(j), each of their respective current and former directors, employees, officers,
members, partners, managers, independent contractors, agents, representatives,
principals, professionals, consultants, financial advisors, attorneys,
accountants, investment bankers, and other professional advisors (with respect
to clause (k), each solely in their capacity as such). Existing Common Stock   
Any Interests in SandRidge outstanding as of the Petition Date other than
Existing Preferred Stock. Existing Preferred Stock    Collectively: (a) the 8.5%
convertible perpetual preferred stock in SandRidge and (b) the 7.0% convertible
perpetual preferred stock in SandRidge.

 

17



--------------------------------------------------------------------------------

Term

  

Definition

Final Order    An order or judgment of the Bankruptcy Court, as entered on the
docket in any Chapter 11 Case or the docket of any other court of competent
jurisdiction, that has not been reversed, stayed, modified, or amended, and as
to which the time to appeal, or seek certiorari or move for a new trial,
reargument, or rehearing has expired according to applicable law and no appeal
or petition for certiorari or other proceedings for a new trial, reargument, or
rehearing has been timely taken, or as to which any appeal that has been taken
or any petition for certiorari that has been or may be timely filed has been
withdrawn or resolved by the highest court to which the order or judgment was
appealed or from which certiorari was sought or the new trial, reargument, or
rehearing shall have been denied, resulted in no modification of such order, or
has otherwise been dismissed with prejudice. First Lien Credit Agreement    The
Fourth Amended and Restated Credit Agreement, dated as of June 10, 2015 (as
amended from time to time), by and among: SandRidge, as the borrower; certain of
SandRidge’s subsidiaries, as guarantors; the First Lien Credit Agreement Agent;
and the First Lien Credit Agreement Lenders. First Lien Credit Agreement Agent
   Royal Bank of Canada, in its capacity as administrative agent under the First
Lien Credit Agreement, and any successor thereto. First Lien Credit Agreement
Claims    Any Claim derived from or based upon the First Lien Credit Agreement
(including the revolver and letter of credit facility). First Lien Credit
Agreement Lenders    The lending institutions party from time to time to the
First Lien Credit Agreement. General Unsecured Claim    Collectively, the
Unsecured Non-Note Claims and Unsecured Note Claims. Holder    An Entity holding
a Claim or Interest, as applicable. Impaired    With respect to any Class of
Claims or Interests, a Class of Claims or Interests that is impaired within the
meaning of section 1124 of the Bankruptcy Code. Insider    As defined in section
101(31) of the Bankruptcy Code. Intercompany Claim    A Claim by any Debtor
against SandRidge or any direct or indirect subsidiary of SandRidge.
Intercompany Interest    An Interest in any Debtor other than SandRidge.
Intercreditor Agreement    The Intercreditor Agreement, dated as of June 10,
2015 (as amended from time to time), by and among the First Lien Credit
Agreement Agent; and the Second Lien Notes Trustee; and acknowledged by
SandRidge and certain of SandRidge’s subsidiaries.

 

18



--------------------------------------------------------------------------------

Term

  

Definition

Interest    Any equity security (as defined in section 101(16) of the Bankruptcy
Code) in any Debtor. Liquidation Recovery    The amount creditors in such class
would so receive or retain if the Debtors were liquidated under chapter 7 of the
Bankruptcy Code as of the Effective Date, as set forth in the liquidation
analysis of the Disclosure Statement, unless otherwise ordered by Final Order.
New Building Note    The new mortgage note issued by the Reorganized Debtors on
the terms set forth in Exhibit G. New Common Stock    The new publicly-tradable
shares of common stock in Reorganized SandRidge to be issued and distributed
under the Plan. New Convertible Debt    The new convertible debt issued by the
Reorganized Debtors on the terms set forth in Exhibit E. New Convertible Debt
Make-Whole Amount    Conversion Equity in an amount equal to the difference
between 46.5% of the aggregate amount of New Common Stock and 26.1% of the New
Common Stock on the Effective Date, less the amount of the accrued interest up
to the date of the conversion of the New Convertible Debt. New Equity Parties   
As defined in Exhibit F. New First Lien Exit Facility    The new first lien
credit facility shall have the terms set forth in Exhibit C. Non-Consensual Cash
Collateral Hearing    As defined in Exhibit D. Other Priority Claim    Any
Claim, other than an Administrative Claim or a Priority Tax Claim, entitled to
priority in right of payment under section 507(a) of the Bankruptcy Code. Other
Secured Claim    Any Secured Claim against any of the Debtors, other than a
First Lien Credit Agreement Claim or Second Lien Note Claim. Person    An
individual, corporation, partnership, limited liability company, joint venture,
trust, estate, unincorporated association, unincorporated association,
governmental entity, or political subdivision thereof, or any other entity.
Petition Date    The date on which the Debtors commenced the Chapter 11 Cases,
which shall occur no later than May 31, 2016. Plan    As defined in the
Introduction. Plan Supplement    The compilation of documents and forms of
documents, schedules, and exhibits to the Plan filed by the Debtors. Priority
Tax Claims    Claims of governmental units of the type described in section
507(a)(8) of the Bankruptcy Code.

 

19



--------------------------------------------------------------------------------

Term

  

Definition

Proof of Claim    A proof of Claim filed against any of the Debtors in the
Chapter 11 Cases by the applicable Bar Date. Professional    An entity employed
pursuant to a Bankruptcy Court order in accordance with sections 327 or 1103 of
the Bankruptcy Code and to be compensated for services rendered before or on the
confirmation date, pursuant to sections 327, 328, 329, 330, or 331 of the
Bankruptcy Code. Professional Fee Claims    All Administrative Claims for the
compensation of Professionals and the reimbursement of expenses incurred by such
Professionals through and including the Effective Date to the extent such fees
and expenses have not been previously paid. Professional Fee Escrow Account   
An interest-bearing account in an amount equal to the total estimated amount of
Professional Fee Claims and funded by the Debtors on the Effective Date. Pro
Rata    The proportion that a Claim or Interest in a particular Class bears to
the aggregate amount of the Claims or Interests in that Class, or the proportion
of the Claims or Interests in a particular Class and other Classes or payments
entitled to share in the same recovery as such Claim or Interest under the Plan.
Reinstated    With respect to Claims and Interests, that the Claim or Interest
shall be rendered Unimpaired in accordance with section 1124 of the Bankruptcy
Code. Released Parties    Collectively, and in each case in its capacity as
such: (a) Holders of First Lien Credit Agreement Claims; (b) Holders of Second
Lien Note Claims; (c) the First Lien Credit Agreement Agent; (d) the Second Lien
Notes Trustee; (e) Holders of Unsecured Note Claims; (f) the Unsecured Senior
Notes Trustee; (g) the Unsecured Convertible Notes Trustee; (h) the Arrangers;
(i) with respect to each of the Debtors, the Reorganized Debtors, and each of
the foregoing entities in clauses (a) through (h), each such Entity’s current
and former predecessors, successors, Affiliates (regardless of whether such
interests are held directly or indirectly), subsidiaries, funds, portfolio
companies, management companies, and (j) with respect to each of the foregoing
Entities in clauses (a) through (i), each of their respective current and former
directors, officers, members, employees, partners, managers, independent
contractors, agents, representatives, principals, professionals, consultants,
financial advisors, attorneys, accountants, investment bankers, and other
professional advisors (with respect to clause (j), each solely in their capacity
as such); and (k) the Depository Trust Company; provided, however, that any
Holder of a Claim or Interest that opts out of the releases contained in the
Plan shall not be a “Released Party.”

 

20



--------------------------------------------------------------------------------

Term

  

Definition

Releasing Parties    Collectively, and in each case in its capacity as such: (a)
Holders of First Lien Credit Agreement Claims; (b) Holders of Second Lien Note
Claims; (c) the First Lien Credit Agreement Agent; (d) the Second Lien Notes
Trustee; (e) Holders of Unsecured Note Claims; (f) the Unsecured Senior Notes
Trustee; (g) the Unsecured Convertible Notes Trustee; (h) the Arrangers; (i)
with respect to each of the Debtors, the Reorganized Debtors, and each of the
foregoing entities in clauses (a) through (h), each such Entity’s current and
former predecessors, successors, Affiliates (regardless of whether such
interests are held directly or indirectly), subsidiaries, funds, portfolio
companies, management companies, and (j) with respect to each of the foregoing
Entities in clauses (a) through (i), each of their respective current and former
directors, officers, members, employees, partners, managers, independent
contractors, agents, representatives, principals, professionals, consultants,
financial advisors, attorneys, accountants, investment bankers, and other
professional advisors (with respect to clause (j), each solely in their capacity
as such); (k) all Holders of Claims and Interests that are deemed to accept the
Plan; (l) all Holders of Claims and Interests who vote to accept the Plan; and
(m) all Holders in voting Classes who abstain from voting on the Plan and who do
not opt out of the releases provided by the Plan. Reorganized Debtors    The
Debtors, as reorganized pursuant to and under the Plan or any successor thereto.
Reorganized SandRidge    SandRidge, as reorganized pursuant to and under the
Plan or any successor thereto. Reorganized SandRidge shall be a Delaware
corporation (unless determined otherwise by the Consenting Second Lien
Creditors). Reorganized SandRidge Board    The board of directors of Reorganized
SandRidge on and after the Effective Date. Required Consenting Creditors    As
defined in the Restructuring Support Agreement. Required Second Lien Creditors
   As defined in the Restructuring Support Agreement. Restructuring    As
defined in the Introduction. Restructuring Support Agreement    That certain
Restructuring Support and Lock-Up Agreement, by and among the Debtors, and
certain Holders of Claims and Interests, including all exhibits and schedules
attached thereto. Restructuring Transactions    Those mergers, amalgamations,
consolidations, arrangements, continuances, restructurings, transfers,
conversions, dispositions, liquidations, dissolutions, or other corporate
transactions that the Debtors and the Consenting Creditors reasonably determine
to be necessary to implement the Plan. Rights    The right to subscribe to up to
$150 million of Rights Offering Equity pursuant to the Rights Offering.

 

21



--------------------------------------------------------------------------------

Term

  

Definition

Rights Offering    The rights offering to purchase or subscribe to the Rights
Offering Equity on the terms set forth in Exhibit F. Rights Offering Equity   
As defined in Exhibit F. SandRidge    As defined in the Introduction. SEC    The
Securities and Exchange Commission. Second Lien Note Claim    Any Claim derived
from or based upon the Second Lien Notes. Second Lien Notes    The 8.75% second
lien notes due June 1, 2020, issued by SandRidge pursuant to the Second Lien
Notes Indenture. Second Lien Notes Indenture    That certain Indenture, dated
June 10, 2015, by and among SandRidge, as issuer; certain of SandRidge’s
subsidiaries, as guarantors; and the Second Lien Notes Trustee. Second Lien
Notes Trustee    U.S. National Bank Association, in its capacity as indenture
trustee under the Second Lien Notes, or any successor thereto. Section 510(b)
Claims    Claims subject to subordination under section 510(b) of the Bankruptcy
Code, and any Claim for or that arises from the rescission of a purchase, sale,
issuance or offer of a Security of any of the Debtors, or for damages arising
from the purchase of sale of such a Security, or for reimbursement,
indemnification, or contribution allowed under section 502 of the Bankruptcy
Code on account of such Claim. Secured    When referring to a Claim: (a) secured
by a lien on property in which any of Debtors has an interest, which lien is
valid, perfected, and enforceable pursuant to applicable law or by reason of a
Bankruptcy Court order, or that is subject to setoff pursuant to section 553 of
the Bankruptcy Code, to the extent of the value of the creditor’s interest in
the Debtors’ interest in such property or to the extent of the amount subject to
setoff, as applicable, as determined pursuant to section 506(a) of the
Bankruptcy Code; or (b) Allowed pursuant to the Plan, or separate order of the
Bankruptcy Court, as a secured claim. Securities Act    The Securities Act of
1933, 15 U.S.C. §§ 77a–77aa, together with the rules and regulations promulgated
thereunder. Security    A security as defined in section 2(a)(1) of the
Securities Act. Springing Event    As defined in Exhibit E. Term Sheet    As
defined in the Introduction. Termination Declaration    As defined in Exhibit D.
Termination Declaration Date    As defined in Exhibit D. Unimpaired    With
respect to a Class of Claims or Interests, a Class of Claims or Interests that
is not Impaired.

 

22



--------------------------------------------------------------------------------

Term

  

Definition

Unsecured 2020 Senior Notes    The 8.75% unsecured notes due January 15, 2020,
issued pursuant to that certain Indenture dated December 16, 2009, by and among
SandRidge, as issuer; certain of SandRidge’s Subsidiaries, as guarantors; and
the Unsecured Senior Notes Trustee. Unsecured 2021 Senior Notes    The 7.5%
unsecured notes due March 15, 2021, issued pursuant to that certain Indenture
dated March 15, 2011, by and among SandRidge, as issuer; certain of SandRidge’s
Subsidiaries, as guarantors; and the Unsecured Senior Notes Trustee. Unsecured
2022 Convertible Notes    The 8.125% convertible notes due October 16, 2022,
issued pursuant to that certain Indenture dated April 17, 2012, by and among
SandRidge, as issuer; certain of SandRidge’s Subsidiaries, as guarantors; and
the Unsecured Convertible Notes Trustee. Unsecured 2022 Senior Notes    The
8.125% unsecured notes due October 15, 2022, issued pursuant to that certain
Indenture dated April 17, 2012, by and among SandRidge, as issuer; certain of
SandRidge’s Subsidiaries, as guarantors; and the Unsecured Senior Notes Trustee.
Unsecured 2023 Convertible Notes    The 7.5% convertible notes due February 16,
2023, issued pursuant to that certain Indenture dated August 19, 2015, by and
among SandRidge, as issuer; certain of SandRidge’s Subsidiaries, as guarantors;
and the Unsecured Convertible Notes Trustee. Unsecured 2023 Senior Notes    The
7.5% unsecured notes due February 15, 2023, issued pursuant to that certain
Indenture dated August 20, 2012, by and among SandRidge, as issuer; certain of
SandRidge’s Subsidiaries, as guarantors; and the Unsecured Senior Notes Trustee.
Unsecured Claim    Any Claim that is not a Secured Claim. Unsecured Convertible
Notes    Collectively: (a) the Unsecured 2022 Convertible Notes; and (b) the
Unsecured 2023 Convertible Notes. Unsecured Convertible Notes Trustee    U.S.
National Bank Association, in its capacity as indenture trustee under the
Unsecured Convertible Notes, and any successor thereto. Unsecured Non-Note Claim
   Any Unsecured Claim that is not an Unsecured Note Claim. Unsecured Note Claim
   Any Claim derived from or based upon the Unsecured Notes. Unsecured Notes   
Collectively: (a) the Unsecured Senior Notes; and (b) the Unsecured Convertible
Notes. Unsecured Senior Notes    Collectively: (a) the Unsecured 2020 Senior
Notes; (b) the Unsecured 2021 Senior Notes; (c) Unsecured 2022 Senior Notes; and
(d) Unsecured 2023 Senior Notes.

 

23



--------------------------------------------------------------------------------

Term

  

Definition

Unsecured Senior Notes Indentures    Those certain Indentures, dated December
16, 2009, March 15, 2011, April 17, 2012, and August 20, 2012, respectively, by
and among SandRidge, as issuer; certain of SandRidge’s Subsidiaries, as
guarantors, in each case; and the Unsecured Senior Notes Trustee. Unsecured
Senior Notes Trustee    Wells Fargo Bank, N.A., in its capacity as indenture
trustee under the Unsecured Senior Notes, and any successor thereto. Wages
Motion    The motion to be filed on the first day of the Chapter 11 Cases, in
form and substance as required under the Restructuring Support Agreement, among
other things, describing the Employment Obligations. Waiver    The waiver on the
terms and conditions set forth in Section 13 of the Restructuring Support
Agreement. Warrants    The new warrants for New Common Stock substantially on
the terms set forth on Exhibit H.

 

24



--------------------------------------------------------------------------------

EXHIBIT B

SUBSIDIARIES PARTY TO RESTRUCTURING

4th Street Properties, LLC

Black Bayou Exploration, L.L.C.

Braniff Restaurant Holdings, LLC

CEBA Gathering, LLC

CEBA Midstream GP, LLC

CEBA Midstream, LP

Cholla Pipeline, L.P.

Cornhusker Energy, L.L.C.

FAE Holdings 389322R, LLC

Integra Energy, L.L.C.

Lariat Services, Inc.

MidContinent Resources, LLC

Mistmada Oil Company, Inc.

Piñon Gathering Company, LLC

Sabino Exploration, LLC

Sagebrush Pipeline, LLC

SandRidge CO2, LLC

SandRidge Exploration and Production, LLC

SandRidge Holdings, Inc.

SandRidge Midstream, Inc.

SandRidge Operating Company

SandRidge Realty, LLC

Sierra Madera CO2 Pipeline, LLC

WTO Gas Gathering Company, LLC



--------------------------------------------------------------------------------

EXHIBIT C

NEW FIRST LIEN EXIT FACILITY TERM SHEET

[SEPARATELY ATTACHED]



--------------------------------------------------------------------------------

SUMMARY OF PRINCIPAL TERMS AND CONDITIONS OF RESTRUCTURING OF FOURTH

AMENDED AND RESTATED CREDIT AGREEMENT OF SANDRIDGE ENERGY, INC.

The terms and conditions set forth in this term sheet and any related exhibits,
schedules and/or annexes (collectively, the “Term Sheet”) are being provided on
a confidential basis as part of a comprehensive proposal, each element of which
is consideration for the other elements and an integral aspect of the proposed
restructuring (the “Restructuring”) of the Fourth Amended and Restated Credit
Agreement, entered into as of June 10, 2015 (the “Existing Credit Agreement”;
capitalized terms used but not defined in this Term Sheet shall have the
meanings ascribed to such terms in the Existing Credit Agreement), among
SandRidge Energy, Inc., a Delaware corporation (the “Borrower”), each Lender
from time to time party thereto and Royal Bank of Canada, as Administrative
Agent, Swing Line Lender and L/C Issuer. The Restructuring shall be implemented
by the Borrower and the Loan Parties commencing cases (the “Chapter 11 Cases”)
under chapter 11 of title 11, United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”). Neither the Borrower nor any of its subsidiaries or
affiliates is authorized to disclose this Term Sheet to any person other than
its affiliates and their respective professional advisors, who shall agree to
maintain its confidentiality. For purposes of this Term Sheet, “RSA” refers to
the restructuring support agreement to which this Term Sheet is attached.

This Term Sheet is proffered in the nature of a settlement proposal in
furtherance of settlement discussions, and is intended to be entitled to the
protections of Federal Rule of Evidence 408 and any other applicable statutes or
doctrines protecting the use or disclosure of confidential information and
information exchanged in the context of settlement discussions. This Term Sheet
does not contain all the terms, conditions, and other provisions of the proposed
Restructuring and the other transactions contemplated by this Term Sheet are
subject to conditions to be set forth in definitive documents for the Facility
(the “Financing Documentation”). This Term Sheet is not meant to be, nor shall
it be construed as, an attempt to describe all of, or the specific phrasing for,
the provisions of the Financing Documentation, and is intended only to outline
principal terms to be included in, or otherwise consistent with, the Facility.
This Term Sheet is not, and shall not be deemed to be, a commitment, agreement,
offer or assurance to provide or arrange any financing on these or any other
terms and conditions.

 

Revolving Credit Facility:    After giving effect to payment of certain amounts
outstanding under the Existing Credit Agreement as described herein, upon the
consummation of the Restructuring, the amounts outstanding under the Existing
Credit Agreement (net of any permanent paydowns on or before the consummation of
the Restructuring) shall be converted into a $425,000,000 million reserve-based
revolving credit facility (the “Revolving Credit Facility”), among the Borrower
and the existing lenders party thereto (the “Lenders”), as described herein.
Borrower:    SandRidge Energy, Inc. Guarantors:    The current Guarantors under
the Existing Credit Agreement and certain other subsidiaries of any Borrower to
be agreed (each a “Guarantor” and collectively, the “Guarantors” and, together
with the Borrower, each a “Credit Party” and together the “Credit Parties”).



--------------------------------------------------------------------------------

Administrative Agent:    Royal Bank of Canada (in such capacity, the
“Administrative Agent”). Petition Date:    The Credit Parties shall commence the
Chapter 11 Cases in the Bankruptcy Court on or prior to May 31, 2016. Upon the
execution of the RSA and the effectiveness of the waivers under the Existing
Credit Agreement contained therein, on or prior to May 6, 2016, the
Administrative Agent shall have received, for the benefit of the Lenders, a
payment of $40,000,000 to permanently reduce the outstanding principal amount of
the Loans (and there shall be a corresponding reduction in the Lenders’
Commitments thereunder). Unused Line Fee:    Same as under Existing Credit
Facility. Interest Rate:    LIBOR + 475 basis points (with a LIBOR floor at 1%),
at the end of the applicable interest period (but in any event, no less than
every three months). Maturity:    The earlier of (x) March 31, 2020 or (y) 40
months from the effective date of the Restructuring (such effective date, the
“Restructuring Effective Date”). Collateral:    The Revolving Credit Facility
and interest rate protection, commodity trading or hedging, currency exchange or
other hedging or swap arrangements permitted under the Financing Documentation
and entered into with any Lender or any affiliate of a Lender, shall, in each
case, be secured by valid, perfected first priority liens on the following
assets of the Borrower and the other Credit Parties, including (a) a
first-priority perfected pledge of all the capital stock of each Credit Party
and their respective wholly-owned subsidiaries, (b) a first-priority perfected
security interest in the cash, cash equivalents, deposit, securities and similar
accounts of the Credit Parties, subject to customary exceptions to be mutually
agreed (in each case, subject to control agreements in form and substance
reasonably satisfactory to the Administrative Agent or held at accounts with the
Administrative Agent), (c) a first-priority perfected security interest in
substantially all other tangible (other than the Borrower’s headquarters in
Oklahoma City) and intangible assets of the Credit Parties (including but not
limited to as-extracted collateral, accounts receivable, inventory, equipment,
general intangibles, investment property, intellectual property, real property
and the proceeds of the foregoing) and (d) first-priority perfected real
property mortgages on oil and gas reserves of the Credit Parties located in the
United States (including, without limitation, the oil and gas properties of the
Credit Parties located in the North Park Basin (the “North Park Basin
Reserves”)) identified in the Reserve Report (as defined herein) most recently
delivered (at all times) to the Administrative Agent (collectively, the
“Borrowing Base Properties”), which security

 

-2-



--------------------------------------------------------------------------------

   interest shall cover not less than 95% of the PV-9 Pricing of the proved
developed producing and 95% of the PV-9 Pricing of all Proved Reserves included
in the most recently delivered Reserve Report (the “Mortgaged Properties”). Cash
Collateral Account:    From and after the Restructuring Effective Date until the
expiration and/or termination of the Protected Period (as defined below),
$50,000,000 of cash to be held as cash collateral (the “Post-Restructuring Cash
Collateral Account”) in an account maintained with (or otherwise subject to
lock-box control mechanics satisfactory to) the Administrative Agent; provided,
that (a)(i) $12,500,000 of the proceeds held in the Post- Restructuring Cash
Collateral Account shall be released to the Borrower upon delivery by the
Borrower to the Administrative Agent of a business plan that has negative cash
flow no greater than the current business plan referred to as the “NorthPark
Focused” case, dated March 3, 2016, or a business plan otherwise reasonably
acceptable to the Administrative Agent with respect to the post-Restructuring
Effective Date operations of the Borrower and (ii) an additional $12,500,000 of
the proceeds held in the Post-Restructuring Cash Collateral Account shall be
released to the Borrower upon the satisfaction by the Borrower of certain
milestones (as mutually agreed to by the Borrower and Administrative Agent) set
forth in such business plan for a consecutive two fiscal quarter period (on a
cumulative basis) or (b) if the amounts referred to in clause (a)(i) and/or
(a)(ii) above are not released to Borrower pursuant to the conditions set forth
therein, up to $25,000,000 (less any amounts released in accordance with clauses
(a)(i) and (a)(ii) above) upon the Borrower’s meeting the PDP Asset Coverage
Ratio of 2.0:1.0 at any time subsequent to nine months following the
Restructuring Effective Date.    Upon the expiration and/or termination of the
Protected Period and if no Default or Event of Default has occurred and is then
continuing, all remaining proceeds held in the Post-Restructuring Cash
Collateral Account shall be released to the Borrower (subject to compliance with
the Borrowing Base). Documentation:    The Financing Documentation shall be
negotiated in good faith and shall be substantially consistent with the Existing
Credit Agreement, with such changes as are necessary to take into account (i)
administrative changes reasonably requested by the Administrative Agent and as
mutually agreed by the Borrower and the Administrative Agent, (ii) operational
and strategic requirements of the Borrower and its subsidiaries as mutually
agreed by the Borrower and the Administrative Agent, (iii) prevailing market
terms for other reserve-based revolving credit facilities and (iv) such other
changes as may be mutually agreed by the Borrower and the Administrative Agent.

 

-3-



--------------------------------------------------------------------------------

Conditions Precedent to
Closing Date:    Consistent with the Existing Credit Agreement and shall
include, for the avoidance of doubt, Conditions Precedent to Closing Date with
respect to: (a) minimum Liquidity (which shall include cash and cash equivalents
and any amounts held in the Post- Restructuring Cash Collateral Account) on the
Restructuring Effective Date of no less than $300,000,000; (b) the execution of
mortgages and/or mortgage amendments or supplements evidencing the granting of
first-priority perfected real property mortgages on the Mortgaged Properties;
(c) delivery of account control agreements in form and substance reasonably
satisfactory to the Administrative Agent with respect to the deposit, securities
and other accounts of the Credit Parties (subject to customary exceptions to be
mutually agreed) or movement of deposit, securities and other accounts to the
Administrative Agent’s institution; (d) receipt by the Administrative Agent of
title and environmental information consistent with usual and customary
standards for reserve-based credit facilities and the geographic regions in
which the oil and gas properties of the Credit Parties are located, taking into
account the size, scope and number of leases and wells of the Credit Parties,
such that the Administrative Agent shall be reasonably satisfied with title with
respect to at least 70% of the total PV-9 Pricing of the Proved Reserves
attributable to the Mortgaged Properties, subject to customary exceptions to be
agreed; (e) the receipt by the Administrative Agent of a chapter 11 plan of
reorganization substantially similar in all respects to the Plan described in
the RSA in form and substance reasonably satisfactory to it (the “Plan”); (f)
the occurrence of the “Plan Effective Date” and the entry of a confirmation
order in form and substance reasonably satisfactory to the Administrative Agent
with respect to the Plan, which confirmation order shall not have been vacated,
reversed, modified, amended or stayed; (g) the preparation, authorization and
execution of the Financing Documentation, in each case, in form and substance
reasonably satisfactory to the Borrower, the Administrative Agent and the
Lenders; (h) the payment of all fees and expenses (including reasonable and
documented fees and expenses of counsel) required to be paid to the
Administrative Agent and the Lenders on or before the Restructuring Effective
Date, to the extent invoiced at least one business day prior to the
Restructuring Date; (i) receipt by the Administrative Agent of (A) satisfactory
opinions of counsel to the Borrower and the Guarantors, addressing such matters
as the Administrative Agent shall reasonably request, including, without
limitation, due authorization, execution, delivery and enforceability of all
Financing Documentation, compliance with laws and regulations and the perfection
of all security interests purported to be granted and (B) customary corporate
records, documents from public officials and officers’ certificates, in each
case, which shall have been delivered and reviewed to the

 

-4-



--------------------------------------------------------------------------------

   satisfaction of the Administrative Agent; (j) receipt by the Administrative
Agent of evidence of insurance in accordance with the Financing Documentation;
(k) the accuracy in all material respects of all representations and warranties
set forth in the Financing Documentation (provided that any such representations
and warranties that are qualified as to materiality, shall be true and correct
in all respects; and (l) the absence of any default or event of default under
the Financing Documentation. Ongoing Conditions Precedent:    Customary
conditions to borrowing consistent with the Existing Credit Agreement. Borrowing
Base:    The Borrowing Base for the Revolving Credit Facility, at any time,
shall be based on the loan value of the Credit Parties’ proved oil and gas
reserves expected to be produced from any Borrowing Base Properties (as defined
below) included in a Reserve Report (as defined below) and located within the
geographic boundaries of the United States, as approved by the Administrative
Agent and the Requisite Lenders (to be defined in a customary manner to be
agreed) (or, in the case of any increase in the Borrowing Base, each Lender) in
good faith in accordance with their respective customary and prudent standards
for oil and gas lending and credit transactions as they exist at the time of
such determination (the “Borrowing Base”); provided that the determination of
the Borrowing Base shall take into account the Credit Parties’ hedge and swap
positions.    Beginning on the expiration and/or termination of the Protected
Period, the Borrowing Base shall be redetermined semi-annually on or about May 1
and November 1 of each year based upon a reserve report prepared as of the
immediately preceding December 31 and June 30, respectively, and other related
information, and delivered on or before April 1 and October 1, respectively
(each such report (including the Initial Reserve Report), a “Reserve Report”)
and other related information, if any, reasonably requested by the
Administrative Agent; provided, however, notwithstanding anything to the
contrary contained herein (including, without limitation, any calculation of the
Borrowing Base and any scheduled or elective redetermination), but subject to,
in all cases, the immediately succeeding sentence, the Borrowing Base shall not
be redetermined from the Restructuring Effective Date through the October 2018
scheduled redetermination date (such period, the “Protected Period”) unless the
Borrower has otherwise elected to terminate the Protected Period (in which case
the Protected Period shall terminate on such date of election). For the
avoidance of doubt, the occurrence of one or more events set forth in the
“Borrowing Base Adjustments” provision below shall result in an adjustment to
the Borrowing Base,

 

-5-



--------------------------------------------------------------------------------

   notwithstanding the existence of the Protected Period; provided, that, for
the avoidance of doubt, these adjustments shall be limited to the effects of the
transactions described in the “Borrowing Base Adjustments” provisions below and
shall not include changes in the Reserve Report vis-à-vis continuing properties
or changes in the Lenders’ price decks.    Following the expiration and/or
termination of the Protected Period, the Borrowing Base may be increased or
decreased in connection with any scheduled or elective redetermination. From the
Restructuring Effective Date forward including during the Protected Period, the
Reserve Reports prepared as of June 30 of each year may be prepared internally
by the chief petroleum engineer of the Borrower and its subsidiaries, and the
Reserve Reports prepared as of December 31 of each year shall be prepared by an
independent petroleum engineering firm reasonably acceptable to the
Administrative Agent.    Notwithstanding anything herein to the contrary, on the
Closing Date, the Borrowing Base shall be $425,000,000.    Following the first
scheduled redetermination after the expiration of the Protected Period, an
unscheduled redetermination of the Borrowing Base may be made at the request of
the required lenders not more than once in any fiscal year or the Borrower not
more than twice in any fiscal year.    If, at any time, in connection with any
redetermination of the Borrowing Base following the Protected Period, there
exists a borrowing base deficiency (a “Borrowing Base Deficiency”), then such
deficiency shall be addressed in a manner consistent with the Existing Credit
Agreement. Borrowing Base Adjustments:    In addition to the foregoing
semi-annual and unscheduled redeterminations, after the Restructuring Effective
Date, the Borrowing Base will also be subject to adjustments in such amount
equal to the actual Borrowing Base value decrease resulting from the following
transactions referred to below between scheduled redeterminations in connection
with (i) any early monetization or early termination of any hedge or swap
positions relied on by the Lenders in determining the Borrowing Base, (ii) any
sale or other disposition of Borrowing Base Properties, the effect of which
early monetization or early termination or sale or other disposition of
Borrowing Base Properties would, when taken together with all other early
monetizations or early terminations of any hedge or swap position and/or asset
sales, as applicable, since the last redetermination of the Borrowing Base, be a
reduction in the Borrowing Base then in effect in excess of 5% of the
then-current Borrowing Base or (iii) the incurrence of “permitted additional
debt” or any junior lien debt (including any springing

 

-6-



--------------------------------------------------------------------------------

   secured convertible debt contemplated in the RSA), in which case the
Borrowing Base shall be adjusted by $0.25 for every $1.00 of such indebtedness
incurred (provided that no such adjustment shall be required in connection with
convertible debt contemplated by the RSA to the extent such debt is not secured
debt). Voluntary Prepayments:    Consistent with the Existing Credit Agreement,
voluntary prepayments of the borrowings under the Revolving Credit Facility will
be permitted at any time, in minimum principal amounts and increments to be
agreed, without premium or penalty, but subject to reimbursement of the Lenders’
redeployment costs actually incurred in the case of a prepayment of LIBOR
borrowings other than on the last day of the relevant interest period. Mandatory
Prepayments:    Consistent with the Existing Credit Agreement, certain mandatory
prepayments shall be required in connection with certain events. Letter of
Credit Capacity:    The Borrower shall be permitted to issue up to $20,000,000
of letters of credit with one or more Lenders or affiliates of Lenders that
agree in their sole discretion to issue such letters of credit; provided that
such letters of credit shall otherwise be on terms and conditions reasonably
satisfactory to the applicable issuing bank and consistent with the Existing
Credit Agreement; provided that any existing letters of credit under the
Existing Credit Agreement shall be “rolled” over into the Revolving Credit
Facility. Representations and Warranties:    Consistent with the Existing Credit
Agreement and shall include, for the avoidance of doubt, representations and
warranties in respect of: existence, qualification and power; authorization; no
contravention; governmental authorization and other consents; binding effect;
financial statements; no material adverse effect; litigation; no default or
event of default; ownership of property; liens; environmental compliance;
insurance; taxes; ERISA compliance; subsidiaries, equity interests and loan
parties; Federal Reserve margin regulations; Investment Company Act; disclosure;
compliance with laws; solvency; casualty and other similar events; labor
matters; collateral documents; engineered oil and gas properties; sale of
production; OFAC; anti-corruption laws; and the PATRIOT Act. Affirmative
Covenants:    Consistent with the Existing Credit Agreement and shall include,
for the avoidance of doubt, affirmative covenants with respect to: delivery of
financial statements (it being understood and agreed that the Financing
Documentation will specifically (i) exclude any covenant or events of default as
a consequence of any “going concern” or similar qualified audit opinion from the
Restructuring Effective Date through the audit for Fiscal Year

 

-7-



--------------------------------------------------------------------------------

   2016 following the Restructuring Effective Date and (ii) include an exception
to the requirement to deliver audited financials without a “going concern” or
similar qualification with respect to any such qualification relating to an
impending debt maturity with respect to the Revolving Credit Facility) and audit
for Fiscal Year 2016; delivery of certificates and other information; customary
notice requirements; payment of obligations; preservation of existence, good
standing, etc., maintenance of properties; maintenance of insurance; compliance
with laws; books and records; inspection rights; use of proceeds; covenant to
guarantee obligations and give security; compliance with environmental laws;
further assurances; production proceeds; antic-corruption, anti-terrorism and
anti-money laundering laws; and cash management procedures. Negative Covenants:
   Consistent with the Existing Credit Agreement and shall include, for the
avoidance of doubt, negative covenants with respect to: liens; investments;
indebtedness (which shall, in any event, permit the incurrence of “permitted
additional debt” or any junior lien debt (including any springing secured
convertible debt contemplated in the RSA (provided, that it is understood and
agreed that the Protected Period shall terminate upon the springing of the lien
securing the convertible debt contemplated in the RSA)) so long as the Borrowing
Base is adjusted by $0.25 for every $1.00 of such indebtedness incurred
(provided that no such adjustment shall be required in connection with
convertible debt contemplated by the RSA to the extent such debt is not secured
debt); fundamental changes; dispositions; restricted payments; changes in nature
of business; transactions with affiliates; burdensome agreements; use of
proceeds; hedge transactions (as set forth in greater detail below); sanctions;
anti-corruption laws; prepayments of, and modifications to, restricted debt.
Restrictive Payments:    Other than in connection with the Revolving Credit
Agreement and the existing convertible notes, no principal or interest payments
shall be made to any other indebtedness for borrowed money from the date hereof
to the Petition Date. Financial Covenants:    Commencing with the first full
fiscal quarter following the Restructuring Effective Date and ceasing to be
effective at the expiration and/or termination of the Protected Period, limited
to a minimum PDP Asset Coverage Ratio of 1.75:1.0 (defined as the ratio of (a)
the PV9 Pricing of the Credit Parties’ proved developed producing reserves
calculated using prices based on the last quoted forward month price of such
period, as such prices are quoted on the NYMEX (or its successor) as of the date
of determination, herein the “NYMEX Strip” to (b) the aggregate principal amount
of revolving loan commitments under the Revolving Credit Agreement (not to
exceed $425,000,000 for purposes of this financial covenant), but excluding any
amounts held in the Post-Restructuring Cash Collateral Account.

 

-8-



--------------------------------------------------------------------------------

`    Commencing with the first full fiscal quarter following the expiration
and/or termination of the Protected Period: (a) a maximum Net Total Leverage
Ratio (to be defined and set in a manner to be mutually agreed, but in any event
excluding the convertible debt contemplated by the RSA) of 3.5:1.0 for Fiscal
Year 2017 and Fiscal Year 2018, and 3.0:1.0 thereafter, and (b) a minimum
Interest Coverage Ratio (to be defined and set in a manner to be mutually
agreed) of 2.0:1.0.    There shall be equity cure provisions on terms to be
mutually agreed. Capital Expenditures:    At least 80% of the capital drilling
and completion budget must be spent on Authorization for Expenditures (AFEs)
that are associated with projects that have a minimum internal rate of return of
not less than 15% (consistent with the Company’s AFEs process), which shall be
reported on a quarterly basis contemporaneously with the delivery of Reserve
Reports; provided, however, that the first quarterly report shall be made at the
end of the second quarter following the Restructuring Effective Date. Minimum
Liquidity:    Commencing on the Restructuring Effective Date, the Credit Parties
shall maintain at all times minimum Liquidity (cash and cash equivalents plus
Borrowing Base availability) of $20,000,000 (excluding any amounts held in the
Post- Restructuring Cash Collateral Account). Commodity Hedging:   

The Financing Documentation will include customary maximum hedging conditions
based upon production levels to be agreed and substantially consistent with the
Existing Credit Agreement.

 

It being understood and agreed that the commodity hedges in place prior to the
Restructuring Effective Date shall (a) remain in effect following the
Restructuring Effective Date and shall be “rolled” into the Revolving Credit
Facility and (b) not be subject to rights of set-off.

Events of Default:    Consistent with the Existing Credit Agreement and shall
include, for the avoidance of doubt, Events of Default with respect to:
nonpayment of principal, interest or other amounts; violation of covenants;
incorrectness of representations and warranties; cross-default and
cross-acceleration to material indebtedness in excess of an amount to be agreed;
bankruptcy of the Borrower or any of its subsidiaries; material monetary
judgments; ERISA events; actual or asserted invalidity of material guarantees or
security documents; and a “change of control”.

 

-9-



--------------------------------------------------------------------------------

Default Rate:    2.00% per annum and consistent with the Existing Credit
Agreement. Voting:    Consistent with the Existing Credit Agreement. Amendments:
   Consistent with the Existing Credit Agreement. Assignments and
Participations:    Consistent with the Existing Credit Agreement. Yield
Protection; Increased Costs:    Consistent with the Existing Credit Agreement
with modifications to reflect provisions with respect to increased costs imposed
as a result of rules enacted or promulgated under the Dodd-Frank Act or the
Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority). Expenses; Indemnification:    Consistent with
the Existing Credit Agreement. Governing Law:    New York. Advisors to
Administrative Agent:    FTI Consulting, Inc., Paul Hastings LLP, local
bankruptcy counsel and other advisors as may be agreed by the Borrower and the
Administrative Agent.

 

-10-



--------------------------------------------------------------------------------

EXHIBIT D

CASH COLLATERAL TERM SHEET

 

Term of Cash Collateral Use    Through the effective date of a plan of
reorganization, except as otherwise terminated Adequate Protection    •   
Payment of interest to the First Lien Credit Agreement Lenders at the
non-default contract rate and accrual of interest to the First Lien Credit
Agreement Lenders at the default contract rate (in each case, from the date of
filing through the confirmation date)    •    Accrual of interest to holders of
the Second Lien Notes at the non-default contract rate    •    Payment of
reasonable fees and expenses for each of the (i) First Lien Credit Agreement
Agent and First Lien Credit Agreement Lenders, (ii) ad hoc group of Holders of
Second Lien Notes, and (iii) ad hoc group of Holders of Unsecured Senior Notes,
in each case including fees and expenses of counsel, financial and other
reasonably necessary advisors    •    Liens on unencumbered assets, replacement
liens on all other assets and superpriority claims as provided for in section
507(b) of the Bankruptcy Code for any diminution in the value of the interest in
collateral of the Holders of First Lien Credit Agreement Claims and the Second
Lien Notes Claims. All liens perfected via cash collateral order.    •    No
senior or pari passu claims (other than those secured by valid and perfected
senior pre-petition liens)    •    Modification of automatic stay
Budget/Reporting    •    Reasonable budget covenant, including disbursements as
set forth in a 13 week cash disbursements and receipts budget, subject in each
case to any permitted non-conforming use, positive variance carry forward and
permitted variance from receipts and disbursements.    •    Reporting and
periodic delivery of 13-week cash flows related to the budget    •    Reporting
consistent with the terms of the First Lien Credit Agreement    •    Budget
updated monthly Covenants    •    Existing hedge agreements are not terminated
and payments thereunder continue    •    No other financial covenants    •   
Use of cash collateral for general corporate purposes in accordance with budget
   •    Delivery of updated third party engineering report as of December 31,
2016



--------------------------------------------------------------------------------

Releases/Waivers    •    Customary stipulations regarding validity, perfection
and priority of liens securing the First Lien Credit Agreement Claims and Second
Lien Note Claims, subject to customary challenge period    •    Customary
stipulations regarding validity, priority and absence of defenses or
counterclaims to First Lien Credit Agreement Claims and Second Lien Note Claims,
subject to customary challenge period    •    506(c) waiver and waiver of
“equities of the case” exception under 552(b) Carve Out    Customary
professional fee carve out Termination Events and Reservation of Rights    •   
Customary termination events to be agreed among the Debtors and the Required
Consenting Creditors    •    If the Restructuring Support Agreement is
terminated by the Consenting First Lien Creditors or the Consenting Second Lien
Creditors pursuant to section 11.01(b), (c), (d), (e), (g), (j), (l), (m), (n),
(p), (q), (s) or (t) based on an act caused by the Debtors, the Required First
Lien Creditors and/or the Required Second Lien Creditors, as applicable, may
declare a termination of the ability of the Debtors to use their cash collateral
on a consensual basis under the Cash Collateral Order, except as otherwise
expressly provided herein (any such declaration, a “Termination Declaration” and
the date of such Termination Declaration, the “Termination Declaration Date”);
provided, however, such terminating party may not issue a Termination
Declaration on account of section 11.01(d) of the Restructuring Support
Agreement until 45 days following the termination of the Restructuring Support
Agreement    •    The Debtors or such terminating Consenting Creditors shall be
entitled to seek a hearing (the “Non-Consensual Cash Collateral Hearing”) with
the Bankruptcy Court including on an expedited basis, seeking appropriate relief
related to continued use of cash collateral on a non-consensual basis (the
period between the Termination Declaration Date and five (5) business days after
the Non-Consensual Cash Collateral Hearing, the “Bridge Period”)    •    The
Debtors may continue to use cash collateral during the Bridge Period    •    The
parties hereto reserve all rights and arguments that could be asserted at the
Non-Consensual Cash Collateral Hearing Enforcement of RSA       The interim and
final Cash Collateral Orders shall provide that (a) the Required Consenting
Creditors are authorized to take any steps necessary to effectuate the
termination of the Restructuring Support Agreement, as applicable, including the
sending of any applicable notices to the Debtors, notwithstanding section 362 of
the Bankruptcy Code or any other applicable law, (b) the Debtors waive the
applicability of the automatic stay to the giving of such notice, and (iii) no
cure period contained in the Restructuring Support Agreement shall be extended
pursuant to sections 108 or 365 of the Bankruptcy Code or any other applicable
law without the prior written consent of the Required Consenting Creditors



--------------------------------------------------------------------------------

EXHIBIT E

NEW CONVERTIBLE DEBT TERM SHEET

 

Indenture    Indenture among Reorganized SandRidge, as the issuer, TBD, as the
indenture trustee, and the lenders and other trustee party thereto Indenture
Trustee    TBD Principal Amount    $300 million Maturity    Four years after the
Effective Date Interest Rate    15% per annum, payable in-kind semi-annually
Fees    None Conversion Ratio    The New Convertible Debt will convert to the
Conversion Equity, which shall equal 26.1% of the New Common Stock on the
Effective Date and thereafter shall compound semi-annually at a rate of 15.0%
per annum Conversion Feature    The New Convertible Debt will convert to the
Conversion Equity in accordance with the Conversion Ratio (plus the New
Convertible Debt Make-Whole Amount) upon the earliest to occur of the following
(the date of such conversion, the “Conversion Date”):   

•    any bona fide arm’s length issuance by Reorganized SandRidge of the New
Common Stock to third parties that are not shareholders of Reorganized SandRidge
(or affiliates of shareholders of Reorganized SandRidge) for cash at a
conversion ratio per share at least equal to the conversion ratio for the New
Convertible Debt based on the value of the New Common Stock under the Plan
before underwriting commissions, placement fees or similar expenses;

  

•    30 days’ written notice to Reorganized SandRidge from a majority of the
holders of the New Convertible Debt;

  

•    the first date on which the trailing 30-day average market value of the New
Common Stock is 50% greater than the value of the New Common Stock under the
Plan;

  

•    the election of Reorganized SandRidge to prepay the New Convertible Debt;

  

•    consummation of any permitted refinancing of the New First Lien Exit
Facility;

  

•    consummation of any sale, merger, amalgamation, arrangement, restructuring,
transfer, conversion, disposition, liquidation, dissolution, or other corporate
transactions with respect to substantially all assets of Reorganized SandRidge;
or

  

•    the maturity date.

Guarantors    Same as under the Second Lien Notes Indenture Collateral   

•    Springing liens upon delivery of a written notice by holders of 66 2/3% in
principal amount of New Convertible Debt following the occurrence of a Springing
Event; provided, that



--------------------------------------------------------------------------------

  

if the holders of New Convertible Debt collectively hold the greater of (i) at
least 66 2/3% of the aggregate amount of New Common Stock that was distributed
to the Holders of Second Lien Note Claims on the Effective Date or (ii) at least
50.1% of the New Common Stock outstanding as of such date, at the time of
delivery, the springing lien shall secure the full amount of the New Convertible
Debt; otherwise, the springing lien shall secure $100 million of the New
Convertible Debt

  

•    Springing liens to be second priority on the same collateral as the New
First Lien Exit Facility, subject to an intercreditor agreement which provides
for liens (if any) and claims in respect New Convertible Debt to be subordinated
to the New First Lien Exit Facility to the greatest reasonable extent, on terms
and conditions satisfactory to the First Lien Credit Agreement Agent and the
holders of the New Convertible Debt

  

•    A “Springing Event” means, in a class action lawsuit against Reorganized
SandRidge that is not initiated by any Holders (or such Holders’ affiliates) of
New Convertible Debt and that is reasonably expected to result in a material
adverse effect on the business of Reorganized SandRidge, either (i) the entry of
an order by a court of competent jurisdiction denying summary judgment to
Reorganized SandRidge (and/or its reorganized Debtor affiliates) or (ii) the
expiration of the time period in which Reorganized SandRidge (and/or its
reorganized Debtor affiliates) may move for summary judgment

Covenants    None



--------------------------------------------------------------------------------

EXHIBIT F

RIGHTS OFFERING TERM SHEET

 

Issuer    Reorganized SandRidge New Equity Parties    Until the earlier of (x)
30 days following the entry of the Disclosure Statement Order, (y) 15 days
before the date of the confirmation hearing set forth in the Disclosure
Statement Order, or (z) 90 days after the Petition Date, Consenting Creditors
shall have the exclusive right to participate as the New Equity Parties   
Thereafter, the Debtors shall have the right to sell or offer to other parties
any Rights Offering Equity that is not already allocated; provided that such New
Equity Parties are subject to the consent of the Required Consenting Creditors,
such consent not to be unreasonably withheld Amount    The sale or rights
offering for up to $150 million in New Common Stock at a valuation of the lesser
of (a) $1.215 billion or (b) 90% of the equity value under the Plan as set forth
in the Disclosure Statement by no later than 30 days after the Petition Date,
plus the amount of the rights offering subscriptions, that the Debtors may
implement in their discretion, subject to dilution by the Employee Incentive
Plan and protected from dilution by the Conversion Equity and the Warrants (the
“Rights Offering Equity”) Backstop Commitment    The New Equity Parties, if any,
may either directly purchase or backstop an offering for up to $150 million in
Rights Offering Equity Offering    Except as otherwise agreed by the Debtors and
the New Equity Parties, if any, each Holder of a Second Lien Note Claim or a
General Unsecured Claim may receive its pro rata share (across both classes
combined) of Rights under the Plan    Any Holders that elect to exercise the
Rights shall also execute a joinder to the Restructuring Support Agreement Fees
and Governance    Governance terms and market backstop and other fees and terms
as are standard for backstop and other participants in a rights offering shall
otherwise be as agreed by the Debtors and the New Equity Parties, in form and
amount consented to by the Required Consenting Creditors, such consent not to be
unreasonably withheld



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT G

NEW BUILDING NOTE TERM SHEET

 

Mortgage Note    Non-recourse mortgage note, recourse only to the collateral
Mortgagor    Reorganized SandRidge Realty, LLC (“SandRidge”). Note Purchaser   
An entity or entities affiliated with Fir Tree Partners or Solus Alternative
Asset Management LP and any other member of the ad hoc group of holders of
Unsecured Senior Notes Claims party to this RSA on May 11, 2016 that notifies
Weil, Gotshal & Manges LLP of its intention to participate as a Note Purchaser
by Friday, May 13, 2016.    For the avoidance of doubt, any portion of the Note
held by a party to this Agreement shall not be subject to the Transfer
provisions in Section 6 of this Agreement, and the Note will not form part of
any Debtor Claims held by such party to this Agreement. Nonrecourse Carveout   
There shall be no recourse except for Note Purchaser’s actual losses directly
resulting from the following carve-outs to be agreed upon by the parties
including, but not limited to, environmental, intentional physical waste,
willful misconduct, removal or disposal of SandRidge’s property after an event
of default, fraud, misapplication or misappropriation of funds (including any
casualty/condemnation proceeds), intentional misrepresentation, failure to pay
any transfer taxes in connection with the foreclosure of the Note, failure to
pay any taxes when due, or obtain and maintain insurance as required at all
times during the term of the Note, and impermissible debt or transfers not
permitted by the Note. The Note shall be fully recourse to SandRidge in the
event of a bankruptcy filing by SandRidge, or an involuntary bankruptcy filing
being filed against SandRidge that a court of competent jurisdiction enters an
order for relief in respect thereof. Principal Amount of the Note    $35 million
(the “Note”) Commitment Fee    None. Prepayment    Prepayable in whole or in
part at any time at par plus accrued interest (including upon the sale of the
collateral referred to below) following repayment of the New First Lien Exit
Facility. SandRidge shall provide Note Purchaser with at least 10 days prior
written notice of any prepayment. Any partial prepayment shall be applied first
to costs and expenses of the Note Purchaser, second to current unpaid interest,
third to accrued and unpaid interest and fourth to principal. Maturity    Five
years after the Effective Date. Commitment    The commitment of the Note
Purchaser to purchase the Note for $20 million, which net proceeds shall be
distributed for the benefit of Class 5 (General Unsecured Claims). The
commitment of the Note Purchaser shall be subject to higher or better offers
received and entered into by the Debtors before the Disclosure Statement hearing
in their reasonable discretion.



--------------------------------------------------------------------------------

Amortization    None Interest Rate    Payable semi-annually as follows:   

•    6% per annum for the first year following the Effective Date

  

•    8% per annum for the second year following the Effective Date

  

•    10% per annum thereafter through the maturity

   From the Effective Date through the earlier of (x) September 30, 2020, (y) 46
months from the Effective Date or (y) 90 days after the refinancing or repayment
of the First Lien Credit Agreement, interest shall be payable in-kind and added
to the principal amount of the Note on each payment date; thereafter, interest
shall be paid in cash.    Interest will be calculated on an actual/360 basis.
Accrued and unpaid interest shall be added to principal and shall bear interest
at the rates set forth above.    Upon the occurrence of an event of default, and
until the cure of such event of default (provided Note Purchaser elects to
accept such cure beyond any notice and grace period with respect to such event
of default) the Loan will accrue interest at a rate per annum equal to 4%
(“Default Rate”) above the then-applicable interest rate (i.e., as of the date
of any rate change as set forth above, the Default Rate shall be added to such
increased interest rate).    The Note and related documents (“Note Documents”)
shall contain customary provisions agreed to by Note Purchaser and SandRidge
protecting the Note Purchaser against increased costs or loss of yield resulting
from changes in reserve, tax, capital adequacy and other requirements of law and
from the imposition of or changes in withholding or other taxes. Other Fees   
None Collateral   

i.       First priority perfected liens by a mortgage/deed of trust (“Mortgage”)
on SandRidge Tower, Parkside Building and Broadway Kerr Parking Facility (each a
“Property” and collectively, the “Properties”);

  

ii.      Assignment of all revenue, rents and leases (as applicable) and
assignment of contracts;

  

iii.    Pledge of personal property, licenses, permits, contract rights, general
intangibles and other assets of SandRidge used in connection with the operation,
maintenance and management of the Properties and owned by SandRidge; provided,
however, that any property owned by an affiliate of SandRidge at the Properties
shall not be secured by such pledge;

 

2



--------------------------------------------------------------------------------

  

iv.     Pledge of all other fixtures, personalty, equipment (including gym
equipment), located on or used at the Properties and owned by SandRidge;
provided, however, that any property owned by an affiliate of SandRidge at the
Properties shall not be secured by such pledge; and

  

v.      Such other collateral as may be specified in the Note Documents as is
agreed upon by SandRidge and Note Purchaser, solely to the extent owned by or
used in connection with the business of SandRidge and not property or assets of
any SandRidge affiliate.

   The Mortgages shall constitute a valid first priority lien on SandRidge’s
Properties. SandRidge shall have good and marketable title to the Properties,
except for such liens, encumbrances or exceptions as shall be reasonably
approved by Note Purchaser, including free and clear of any mechanics or
materialmen’s liens or special assessments for work completed or in progress on
the date of closing. Reserves/Escrows    None. Insurance    SandRidge shall
maintain and provide evidence of liability and “all risk” property insurance
coverage, including wind storm, and earthquake insurance as reasonably required
by Note Purchaser with limits equal to the full replacement cost of the
Properties with respect to windstorm. The policies must be reasonably
satisfactory to Note Purchaser and issued by insurers with a claims paying
ability rated “A/A2” or better by Standard & Poor’s or Moody’s respectively.
SandRidge will be required to maintain, if commercially available, insurance for
acts of terrorism or an insurance policy without terrorism exclusion. SandRidge
shall obtain and maintain such other insurance and in such other amounts as
reasonably determined by Note Purchaser. Note Purchaser will be named as an
additional insured on such policies as their interests may appear. Transfer of
Properties    None of the Properties may be transferred without Note Purchaser’s
prior written consent, which may be withheld in its sole discretion.   
Transfers of direct or indirect interests in SandRidge shall be allowed
(including by merger or consolidation), provided that SandRidge is at all times
controlled by SandRidge Energy, Inc. Other Financing    None permitted.
Management    If and to the extent the Properties are managed by a third party
or an affiliate of SandRidge, or to the extent SandRidge seeks to hire a
replacement manager, in either case: (i) SandRidge shall notify Note Purchaser
of such decision, and Note Purchaser shall have a 10 day period to notify
SandRidge as to whether it disapproves of such manager (which disapproval shall
only be provided by Note Purchaser if SandRidge’s decision is commercially
unreasonable, taking into account the manner in which the property operates) and
(ii) Note Purchaser shall have the right to cause SandRidge to (a) terminate the
management

 

3



--------------------------------------------------------------------------------

   agreement and (b) appoint a replacement manager (selected by Note Purchaser
in the case of clause (I) below and selected by SandRidge in the case of clauses
(II) and (III) below but satisfactory to Note Purchaser, such consent not to be
unreasonably conditioned, withheld or delayed) if (I) an event of default occurs
under the Note and all notice and grace periods have expired, (II) the manager
becomes insolvent or the debtor in any insolvency or bankruptcy proceeding, or
(III) a default by the property manager occurs under the management agreement
and is continuing beyond any applicable notice and grace periods. Closing
Deliverables    This Exhibit and the consummation of the Note transaction is
subject to the satisfaction of the matters described herein, including without
limitation delivery of the items described on the Schedule A attached hereto. It
is agreed and acknowledged that all items set forth on Schedule A (other than
items (4) and (6) thereof which shall be prepared by SandRidge) shall be ordered
by and obtained by Note Purchaser; however, SandRidge shall be obligated to
reimburse Note Purchaser for the costs thereof. Borrower Reporting    SandRidge
shall disclose to Note Purchaser the manner in which it maintains financial
information relating to its business and assets, including the Properties, and
Note Purchaser and SandRidge shall thereafter mutually agree on appropriate
SandRidge reporting requirements, it being understood by the parties that
SandRidge does not currently have an income stream, and that certain
property-related and other SandRidge expenses may be funded by affiliates of
SandRidge. Representations and Warranties    The Note Documents will contain
representations and warranties customarily found in similar financings and
agreed to by SandRidge and Note Purchaser, including but not limited to
customary representations and warranties regarding the delivery and accuracy of
financial information in accordance with the “Borrower Reporting” section
immediately above; existence; compliance with laws; power and authority;
enforceability of Note Documents; no conflict with laws or contractual
obligations; no material litigation; no default; ownership of Properties; no
liens other than permitted encumbrances; taxes; ERISA; Investment Company Act;
Patriot Act; environmental matters; solvency; labor matters; use of proceeds;
Regulation H; zoning; leasing and management of the Properties; accuracy of
disclosure and creation and perfection of security interests; and to the extent
applicable, no tenants or other occupants at the Properties; no income or fees
received from the Properties; and other representations and warranties agreed
upon by SandRidge and Note Purchaser appropriate to the specific transaction.
Affirmative Covenants:    The Note Documents will contain affirmative covenants
customarily found in similar financings agreed to by SandRidge and Note
Purchaser, including but not limited to: delivery of financial information
similar to that required in accordance with the “Borrower Reporting” section
above; timely payment of Note and other obligations; continuation of existence;
preservation/maintenance of material rights, privileges, licenses; compliance
with laws, including environmental laws, and

 

4



--------------------------------------------------------------------------------

   material contractual obligations; maintenance of property and insurance as
set forth in the “Insurance” section above; maintenance of books and records;
rights of the Note Purchaser to inspect property and books and records, if any,
and cooperation therewith; delivery of notices of defaults, litigation and other
material events; customary further assurances; no additional indebtedness other
than mortgage indebtedness in favor of the Note Purchaser and unsecured trade
payables incurred in the ordinary course of business; no additional liens other
than liens securing mortgage indebtedness in connection with the Note and
involuntary liens incurred in the ordinary course which are removed of record
within (60) days after payment is required; no guarantee obligations; no
liquidations or dissolutions of SandRidge; and no sales of assets.    The
parties acknowledge that the Note is nonrecourse other than to SandRidge and
that as a result, the Note Documents will contain provisions agreed to by
SandRidge and Note Purchaser providing that Note Purchaser shall have the right
(i) to have extensive ongoing reporting from SandRidge with respect to all Note
collateral, including but not limited to any maintenance, use, expenditures,
occupancy, construction, and any other operations at or about the Properties,
(ii) to have extensive rights of access for purposes of inspection, (iii) to
perform testing at such times as it deems reasonably necessary (provided as to
(ii) and (iii) hereof, Note Purchaser uses reasonable efforts not to disturb
ongoing business at the Property to the extent practicable). SandRidge shall
provide to Note Purchaser any third party reports it or any affiliate obtains
with respect to the Properties, and shall notify as to any notice it receives
from any governmental or quasi-governmental agency or material notice received
from or delivered to any third party with respect to any Note collateral,
including notices of nonpayment or default. Assignability    The Note will be
freely assignable in whole or in part by the Note Purchaser. Negative Covenants:
   To the extent agreed by Note Purchaser and SandRidge, the Note Documents will
contain negative covenants customary for similar financings and other negative
covenants reasonably deemed by the Note Purchaser appropriate to the specific
transaction. Events of Default:    Customary defaults, including but not limited
to failure to make payments when due under the Note, failure to maintain
insurance as required under the Note Documents, assignment or transfer in
violation of the provisions of the Note, and breaches of representations,
warranties and covenants. Servicing:    SandRidge shall pay any special
servicing fees, work-out fees and attorney’s fees and disbursements, in
connection with a prepayment, release of any Property, assumption or
modification of the Note, special servicing or work-out of the Note or
enforcement of the Note Documents.

 

5



--------------------------------------------------------------------------------

Reimbursement of Due Diligence Expenses    SandRidge shall pay, upon request,
all reasonable out-of-pocket costs and expenses incurred by Note Purchaser in
connection with the contemplated purchase of the Note. Should such reasonable
out-of-pocket costs and expenses incurred by Note Purchaser exceed $100,000,
SandRidge shall have reasonable consent rights to the selection of any
third-party service provider or professional and the scope of their engagement,
except with respect to Note Purchaser’s legal counsel. The foregoing expenses
shall include but not be limited to legal fees and disbursements, recording
fees, title insurance premiums, survey costs, appraisal, environmental reports,
engineering reports, site inspections, and travel and all other reasonable
out-of-pocket third party expenses related to the execution of the Note and
related funding. Closing Documents    As a condition to execution of the Note,
legal and other documentation will be delivered in form and substance reasonably
satisfactory to Note Purchaser and SandRidge, incorporating substantially the
terms and conditions outlined herein and such other items and documents as are
customary and usual for similar transactions, including but not limited to
surveys, title insurance, certificates of occupancy, and opinions of SandRidge’s
counsel.

 

6



--------------------------------------------------------------------------------

SCHEDULE A

 

1. A title insurance policy issued by a national title company reasonably
acceptable to Note Purchaser showing indefeasible fee simple title to each of
the Properties vested in SandRidge insuring the first priority of the lien of
the mortgage in an amount reasonably acceptable to Note Purchaser excepting from
coverage thereunder only such matters as are approved by Note Purchaser (which
approval shall not be unreasonably withheld) and including such title
endorsements as are customarily required (including, without limitation, survey,
comprehensive and separate tax map) and including such co-insurance and/or
reinsurance as is reasonably required by Note Purchaser;

 

2. Phase I survey and, if deemed necessary or appropriate by Note Purchaser,
draft Phase II surveys of each of the Properties, from a firm reasonably
approved by Note Purchaser;

 

3. Seismic Study of each of the Properties from a firm reasonably acceptable to
Note Purchaser;

 

4. Three year historical operating statement for each of the Properties
(certified by a certified public accounting firm reasonably acceptable to Note
Purchaser), trailing 12 month operating statement for each of the Properties and
operating and capital budget for each of the Properties for the year ending
December 31, 2016;

 

5. Survey of the Properties;

 

6. Certificate of occupancy for each of the Properties and reasonable evidence
of compliance in all material respects with all material zoning, building, and
other laws applicable to each of the Properties. Zoning letters or the like from
applicable governmental authorities are acceptable for the purposes hereof.

 

7



--------------------------------------------------------------------------------

EXHIBIT H

NEW WARRANTS TERM SHEET

 

Issuer    Reorganized SandRidge Ownership Percentage    12.5% of the New Common
Stock in Reorganized SandRidge Exercise Period of New Warrants    Exercisable at
any time, in whole or in part, prior to the sixth anniversary of the Effective
Date Exercise Price of New Warrants    $1.625 billion aggregate value of the New
Common Stock at the trailing 30-day volume-weighted average price Exercise Type
   Cash-less exercise



--------------------------------------------------------------------------------

EXHIBIT B to

the Restructuring Support and Lock-Up Agreement

Provision for Transfer Agreement

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support and Lock-Up Agreement, dated as of
            (the “Agreement”),1 by and among SandRidge Energy, Inc. and its
affiliates and subsidiaries bound thereto and the Consenting Creditors,
including the transferor to the Transferee of any First Lien Credit Agreement
Claims or Debtor Claims (each such transferor, a “Transferor”), and agrees to be
bound by the terms and conditions thereof to the extent the Transferor was
thereby bound, and shall be deemed a “Consenting Creditor,” under the terms of
the Agreement.

The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date of the Transfer, including the agreement to be bound by the vote of
the Transferor if such vote was cast before the effectiveness of the Transfer
discussed herein.

Date Executed:

 

                                                                              

Name:

Title:

Address:

E-mail address(es):

Telephone:

Facsimile:

 

Aggregate Amounts Beneficially Owned or Managed on Account of:   

First Lien Credit Agreement Claims (if any)

   $    [    ] 

Second Lien Note Claims (if any)

   $    [    ] 

Unsecured Note Claims (if any)

   $    [    ] 

 

 

1  Capitalized terms not used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.



--------------------------------------------------------------------------------

Schedule 1 to

the Restructuring Support and Lock-Up Agreement

Applicable First-Day Pleadings

 

1. Cash Collateral: Debtors’ Emergency Motion for Interim and Final Orders
Authorizing Postpetition Use of Cash Collateral, Granting Adequate Protection to
Prepetition Lenders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507,
Bankruptcy Rules 2002, 4001, and 9014, and Local Bankruptcy Rule 4002-1, and
Scheduling a Final Hearing Pursuant to Bankruptcy
Rule 4001(b)

 

2. Cash Management: Debtors’ Emergency Motion for Entry of an Order Authorizing
the Debtors to (I) Continue to Operate the Cash Management System, (II) Honor
Certain Prepetition Obligations Related Thereto, (III) Continue Prepetition
Investment Practices, (IV) Maintain Existing Business Forms, and (V) Continue to
Perform Intercompany Transactions

 

3. Wages: Debtors’ Emergency Motion for Entry of an Order Authorizing the
Debtors to Pay Prepetition Obligations Relating to Wages, Salaries, Other
Compensation, and Reimbursable Employee Expenses and Continue Employee Benefits
Programs

 

4. Lienholders: Debtors’ Emergency Motion for Entry of an Order Authorizing the
Payment of Working Interest Costs, Joint Interest Billings, Marketing Expenses,
and 503(b)(9) Claims, and Confirming Administrative Expense Priority of
Outstanding Orders

 

5. Royalties and Working Interests: Debtors’ Emergency Motion for Entry of an
Order Authorizing Payment of Mineral Payments and Working Interest Disbursements

 

6. Utilities: Debtors’ Emergency Motion for Entry of Interim and Final Orders
Approving the Debtors’ Proposed Adequate Assurance of Payment for Future Utility
Services, Prohibiting Utility Companies From Altering, Refusing, or
Discontinuing Services, and Approving the Debtors’ Proposed Procedures for
Resolving Adequate Assurance Requests

 

7. Taxes: Debtors’ Emergency Motion for Entry of an Order Authorizing the
Payment of Certain Taxes and Fees

 

8. Equity Trading: Debtors’ Emergency Motion for Entry of an Order Approving
Notification and Hearing Procedures for Certain Transfers of Common Stock and
Preferred Stock

 

9. Claims Trading: Debtors’ Emergency Motion For Entry of an Order Establishing
a Record Date for Notice and Sell-Down Procedures For Trading in Certain Claims
Against the Debtors’ Estates

 

10. Joint Administration: Debtors’ Emergency Motion for Entry of an Order
Directing Joint Administration of Related Chapter 11 Cases

 

11. Schedules and SOFAs Extension: Debtors’ Emergency Motion for Entry of an
Order Extending Time to File Schedules of Assets and Liabilities, Schedules of
Current Income and Expenditures, Schedules of Executory Contracts and Unexpired
Leases, and Statements of Financial Affairs



--------------------------------------------------------------------------------

12. Creditor Matrix: Debtors’ Emergency Motion for Entry of an Order Authorizing
the Debtors to File a Consolidated List of Creditors and a Consolidated List of
the Largest 50 Unsecured Creditors, Authorizing the Debtors to Redact Certain
Personal Identification Information for Individual Creditors, and Approving the
Form and Manner of Notifying Creditors of the Commencement of the Chapter 11
Cases and Other Information